REPUBLIQUE DU CONGO
Unité-Travail-Progrès

PLAN DE GESTION
DE L’UNITE FORESTIERE DE PRODUCTION N° 1

DE L’UFE NGONGO-NZAMBI

Février 2017

Geespatil error droup Société ASIA CONGO INDUSTRIES
| | . Route de SARL BP : 302 Dolisie
Ministère de l'Economie Forestière, l'aéroport B.P 1071 Pointe Tel : +242637 98 83/ +242635 05
du Développement Durable et de Noire, République du Congo. 03
l'Environnement Tel: +242 06 806 43 31 Email : simeonlembele@gmail.com
r
& PLAN DE GESTION DE L'UFP 1 UFE Ngongo-Nzambi

TABLE DES MATIERES
LISTE DES TABLEAUX.

TABLE DES MATIERES

INTRODUCTION.

1. PRESENTATION GENERALE.
1.1 Rappel sur le cadre législatif et règlementaire 2
1.2 Présentation de la société ASIA CONGO INDUSTRIES 2

1.3 Présentation de l'UFE Ngongo-Nzambi
13.1 Situation géographique...

1.3.2 Rappel sur l'historique de l'exploitation forestière .…….

1.4 Rappel sur les objectifs d'aménagement 8
14.1 Objectifs écologiques ...................................ééséésssssesssss 8

1.42 Objectifs économiques ..…

1.43 Objectifs sociaux .

15 Rappel sur les mesures générales d'aménagement.
1.5.1 Les séries d'aménagement ....................................,..,.......ss 8
1.5.2 Unités Forestière de production de l'UFE Ngongo-Nzambi ................ 11

16 Description de l'UFP 1

1.6.1 Situation administrative et géographique

1.6.2 Contenance et contenu de l'UFP 1 .
MESURES DE GESTION DE LA SERIE DE PRODUCTION DE L'UFP 1... 19

2.1 Essences aménagées et diamètre d’exploitabilité 19
2.11  Essences aménagées..............................,...........ssss 19

2.12  Diamètres d'exploitabilité.

2.2 Possibilité moyenne annuelle.

2.3 Assiettes Annuelles de Coupe (AAC)... 24
2.3.1 Superficie des AAC...............,......4.4,44 esse sessesessses 24
2.3.2 Description des limites des assiettes annuelles de coupe de l’UFP1.....…. 27

2.3.3 Règles de l'exploitation des Assiettes Annuelles de Coupe (AAC)
2.3.4 Règles d'exploitation à impact réduit (EFIR)

. MESURES DE GESTION ENVIRONNEMENTALE sn
3.1 Série de production... sine 52
3.2 Série de protection... 52

3.3. Série de développement communautaire

3.4. Série de recherche

r
& PLAN DE GESTION DE L'UFP 1 UFE Ngongo-Nzambi

4. MEUSRES DE GESTION DE LA FAUNE

4. Mise en place d’un système de gestion participative et définition de zones de chasse
autorisée dans la concession...

4.2 Révision du règlement interne à La Société... 54
4.3 Appui à la mise en place de l'USLAB............... ns 54
44 Contrôles aux points d'entrées de la concession ss

4.5 Fermeture des routes après exploitation de l’'AAC

4.6 Approvisionnement alternatif en viande

5 ORIENTATIONS INDUSTRIELLES...
5.1. Conditions nécessaires pour le développement industriel... 55
5.2 Orientations sur le court et le moyen terme ss 56

6. MESURES DE GESTION DU VOLET SOCIO-ECONOMIQUE 56

7. MISE EN ŒUVRE, SUIVI ET EVALUATION DU PLAN DE GESTION... 57
7.1. Rôles et tâches des acteurs dans la mise en œuvre de l’aménagement 57
7.2. Contrôle de la mise en œuvre des documents de gestion (équipe d’aménagement,
mesures de gestion, EC.) rennes 57
7.3. Plan annuel d'exploitation... sise 58
7.4. Audits

7.6. Suivi post-exploitation (dégâts, qualité de l’exploitation, etc.

8. CHRONOGRAMME DES ACTIVITES ss 59
CONCLUSION inner 61
Bibliographie 62
r
& PLAN DE GESTION DE L'UFP 1 UFE Ngongo-Nzambi

LISTE DES SIGLES ET ABREVIATIONS

AAC Assiette Annuelle de Coupe

ACFAP Agence Congolaise de la Faune et des Aires Protégées
ATIBT Association Technique Internationale des Bois Tropicaux
CAT Convention d'Aménagement et de Transformation

CIB  Congolaise Industrielle de Bois

CVPFNL Centre de Valorisation des Produits Forestiers Non Ligneux
DCOP Direction de la Coopération

DCV Direction de la Communication et de la Vulgarisation

DEP Direction des Etudes et de la Planification

DFF Direction du Fonds Forestier

DGDD Direction Générale du Développement Durable

DGEF Direction Générale de l'Economie Forestière

DHP Diamètre à Hauteur de Poitrine

DMA Diamètre Minimum d'Aménagement

DME Diamètre Minimum d'Exploitation

EFIR Exploitation Forestière à Impact Réduit

FDL Fonds de Développement Local

MEFE Ministère de l'Economie Forestière et de l'Environnement
MEFDD Ministère de l'Economie Forestière et du Développement Durable
OIBT Organisation Internationale des Bois Tropicaux

PA Plan d'Aménagement

PAE Plan Annuel d'Exploitation

PFNL Produits Forestiers Non Ligneux

PG Plan de Gestion

SCPFE Service de Contrôle des Produits Forestiers à l’Exportation
SDC Série de Développement Communautaire

ACI Asia Congo Industries

SNR Service National du Reboisement

UFE Unité Forestière d'Aménagement

UFP Unité Forestière de Production

UTM Universal Transverse Mercator

USLAB Unité de Surveillance et de Lutte Anti-Braconnage
TEREA Terre Environnement Aménagement

VMA Volume Maximum Annuel

iii
r
& PLAN DE GESTION DE L'UFP 1 UFE Ngongo-Nzambi

LISTE DES TABLEAUX
Tableau 1 : Surface des AAC attribuées à la société ASIA CONGO INDUSTRIES entre 2007

Tableau 2: Superficie des différentes séries d'aménagemen
Tableau 3: Possibilité de récole par UFP et écarts par rapport à l'équivolume
Tableau 4: Coordonnées géographiques des points limites de l'UFP 1
Tableau 5: Superficies des strates utiles de l'UFP 1
Tableau 6 : Possibilité en essences objectif sur l'UFP 1
Tableau 7 : Liste des essences aménagées par groupe d'aménagement .
Tableau 8 : DMA fixés et taux de reconstitution correspondants (pour une rotation de
25 ans).
Tableau 9 : Volumes moyens annuels indicatif (m3) pour l'UFP 1
Tableau 10: Années d'ouverture et de fermeture des AAC de l'UFP 1
Tableau 11: Superficies SIG et volumes des AAC de l'UFP 1
Tableau 12: Coordonnées géographiques des points limites de l'AAC
Tableau 13: Superficies des formations végétales de l'AAC 1 …
Tableau 14: Coordonnées géographiques des points limites de l'AAC
Tableau 15: Superficies des formations végétales de l'AAC 2
Tableau 16: Coordonnées géographiques des points limites de l'AAC
Tableau 17: Superficies des formations végétales de l'AAC 3
Tableau 18: Coordonnées géographiques des points limites de l'AAC 4
Tableau 19: Superficies des formations végétales de l'AAC 4
Tableau 20: Coordonnées géographiques des points limites de l'ACC 5
Tableau 21: Superficies des formations végétales de l'AACS5
Tableau 22: Principales règles de gestion de la faune dans les différentes zones de chasse

de l'UFE Ngongo-Nzambi..................... ii iinnenennnnnne 50

LISTE DES CARTES
Carte 1: Limites de l'UFE Ngongo-Nzambi...............................s
Carte 2 : Historique de l'exploitation forestière sur l'UFE NGONGO-NZAMBI.
Carte 3: Les différentes séries d'aménagement de l'UFE Ngongo-Nzambi..
Carte 4: Limites des UFP
Carte 5: Formations végétales de l'UFP 1.
carte 6: Assiettes Annuelles de Coupe UFP 1
carte 7: Formation végétale de l'AAC 1...
Carte 8: Formations végétales de l'AAC 2
Carte 9: Formations végétales de l'AAC 3 ..
Carte 10: Formations végétales de l'AAC 4
Carte 11 : Formations végétales de l'AAC 5

r
& PLAN DE GESTION DE L'UFP 1 UFE Ngongo-Nzambi

INTRODUCTION

La mise en œuvre de la politique nationale en matière de gestion durable des
écosystèmes forestiers a considérablement évolué ces dix dernières années en
République du Congo. Le Ministère du Développement Durable, de l'Économie
Forestière et de l'Environnement a lancé depuis 2000, un programme d'élaboration des
plans d'aménagement durable dans des concessions forestières.

L'Unité Forestière d'Exploitation (UFE) Ngongo-Nzambi a été attribuée à la Société Asia
Congo Industries SARL par signature d’une convention d'aménagement et de
transformation (CAT) N° 1 /MEFE/CAB/DGEF du 20 Janvier 2006, et ceci pour une
durée de validité fixée à quinze (15) ans.

Compte tenu de la complexité du processus d'élaboration des plans d'aménagement, la
société ASIA CONGO INDUSTRIES avec l'appui du Ministère en charge des forêts a crée
une Cellule d'aménagement, puis signé un contrat d'assistance technique avec le bureau
d’études GTGC dans le cadre de la réalisation des travaux y relatifs de l’UFE Ngongo-
Nzambi.

Le Plan d'Aménagement (PA) est un document stratégique qui répond aux exigences
légales en matière de gestion forestière durable et prescrit les grandes lignes de la
gestion de l’UFE à l'échelle d’une rotation. Le Plan d'Aménagement est décliné et
complété dans les Plans de Gestion (PG) des Unités Forestières de Production et les
Plans Annuels d'Exploitation (PAE).

Le Plan de Gestion concerne l'étape d'application ou de mise en œuvre du Plan
d'Aménagement, une fois que celui-ci est élaboré et approuvé par l'administration en
charge des forêts. Cette phase de gestion, est établie préalablement à l'ouverture de
chaque Unité Forestière de Production (UFP), généralement quinquennal qui décrit en
détail le processus de mise en exploitation durable sur chaque UFP. Ce plan de gestion
doit présenter le programme d'exploitation et l’ensemble des actions à mener pendant
toute la durée de mise en exploitation de l’'UFP concernée. Il doit être pour l'exploitant
forestier un véritable outil de travail et de planification à moyen terme.

Ce document est le premier plan de gestion quinquennal (UFP 1) de l'UFE Ngongo-
Nzambi. Il est élaboré après la validation du plan d'aménagement de ladite UFE. Il fixe
ainsi des prescriptions d'aménagement pour les différentes subdivisions (assiettes
annuelles de coupes) de l'unité forestière de production dès janvier 2016. A cet effet, ce
plan de gestion quinquennal de l'UFP 1 est conçu pour assurer à moyen terme la mise
en œuvre du plan d'aménagement de l'UFE Ngongo-Nzambi dont la rotation est de 25
ans. La période relative à l'exploitation de l'UFP 1 est de 2016 à 2021.

Il est important de noter que le plan quinquennal de gestion sera complété chaque
année par le plan annuel d'exploitation qui, conformément à la législation forestière en
République du Congo, doit être déposé à l'administration forestière l’année précédant
l'exécution de la coupe annuelle. Tout comme le plan de gestion, le plan annuel
précisera des règles d'exploitation et de mise en application du plan d'aménagement au
niveau de l'assiette annuelle de coupe de l’UFE Ngongo-Nzambi.

Cette planification prépare préalablement l'intégration de la Société ASIA CONGO
INDUSTRIES dans le processus de gestion durable aux travers de nouvelles pratiques
qui permettent à la Société ACI de parvenir à surmonter à la fois les exigences de 1 APV-
FLEGT et de certification.
r
& PLAN DE GESTION DE L'UFP 1 UFE Ngongo-Nzambi

1.
11

PRESENTATION GENERALE

Rappel sur le cadre législatif et règlementaire

Le cadre législatif et réglementaire qui régit l’ensemble des modalités de gestion des
ressources forestières de l’UFE repose sur les textes suivants :

12

Loi n° 16-2000 du 20 novembre 2000 portant code forestier et ses textes
d'application, notamment le Décret n° 2002-437 du 31 décembre 2002 fixant les
conditions de gestion et d'utilisation des forêts ;

Loi n° 14-2009 du 30 décembre 2009 modifiant certaines dispositions de la loi n°
16-200 du 20 novembre 2000 portant code forestier ;

Loi n° 003-91 du 3 avril 1991 sur la protection de l’environnement ;

Loi n° 37 - 2008 du 28 novembre 2008 sur la faune et les aires protégées ;

Loi n°10-2004 du 26 mars 2004 fixant les principes généraux applicables aux

régimes domanial et foncier, notamment aux droits des personnes physiques et
morales sur les sols.

L'arrêté N° 10822/MDDEFE-CAB du 06 NOVEMBRE 2009, portant modification
de l'arrêté N° 2695/MEFE/CAB du 24 mars 2006 portant création, définition des
UFE de la zone II Niari du secteur forestier Sud

Les dispositions réglementaires concernant les droits et obligations de
l'entreprise et de ses salariés reposent sur les textes suivants :

Code du Travail de la République du Congo, loi n° 45/75 du 15 mars 1975 et loi
n° 6/96 du 6 mars 1996;

Code de Sécurité Sociale en République du Congo (Loi n° 004/86 du 25 février
1986) ;

Convention collective des entreprises forestières en République du Congo du 05
juin 2014;

Accord d'établissement ;

Règlement intérieur de l’entreprise.

Présentation de la société ASIA CONGO INDUSTRIES

La société Asia Congo Industries (ACI) est une société à capitaux sino-malais. Elle est

constit

objet l”

uée en Société à Responsabilité Limité (SARL) de droit congolais. Elle a pour
exploitation, la transformation, le transport et la commercialisation des bois et

des produits dérivés de bois. Son capital social s'élève à 50 000 000 FCFA. Son siège
social se trouve à Matsendé - Dolisie où sont concentrées les activités de transformation
des bois.

La Société Asia Congo Industries selon les données de juillet 2014 emploie plus de 1 000

agents

(nationaux et expatriés) qui évoluent soit à la direction générale à Dolisie, soit

dans les chantiers forestiers, soit à la direction commerciale à Pointe-Noire.
r
& PLAN DE GESTION DE L'UFP 1 UFE Ngongo-Nzambi

Elle est attributaire de quatre UFE (Ngongo-Nzambi, Bambama, Massanga et Louvakou
qui font l’objet d'une CAT signée entre le gouvernement congolais et la société Asia
Congo pour une durée de 15 ans.

Ses activités sont réparties principalement sur trois sites :

e  Dolisie, où se trouve la direction générale de la société, les différents services
(Administration, Divers Ateliers, Approvisionnement, Aménagement,
Informatique, Comptabilité etc.) et une unité industrielle de transformation ;

"Pointe Noire qui est une agence de transit comprenant le service commercial ;

" Les chantiers d'exploitation de Ngongo-Nzambi, Massanga, Louvakou et
Bambama, qui alimentent en grume la totalité de la production de la scierie du
site de Dolisie.

Le matériel d'exploitation forestière de la société ASIA CONGO INDUSTRIES est adapté
aux conditions locales d'exploitation. L'unité de transformation comprend: la scierie, le
déroulage et le tranchage.

Le montant des investissements se chiffre à 25 217 000 000 FCFA, dont 8 629 000 000
FCFA d'investissements prévisionnels.

13 Présentation de l’UFE Ngongo-Nzambi
1.3.1 Situation géographique

L'Unité Forestière d'Exploitation (UFE) Ngongo-Nzambi est située au Sud Congo dans le
département administratif du Niari, UFA sud 6 Divenié et projection UTM 32 sud. Elle
couvre une superficie administrative de 194 964 ha et est définie par l'arrêté N°
2695/MEFE/CAB du 24 mars 2006, définissant les unités forestières d'exploitation de la
zone II Niari dans le secteur forestier sud. Elle a été concédée à la société Asia Congo
ndustries (ACI) par la signature d’une convention d'Aménagement et de
Transformation (CAT) n°1/MEFE/CAB/DGEF du 20 janvier 2006, et ceci pour une durée
de validité fixée à quinze (15) ans. Cependant la superficie des limites numérisées est de
222 563,70 ha. La superficie totale utile calculée sous SIG est de 190 013,83 ha.

Les concessionnaires des UFE mitoyennes sont :
-__ CIBN, pour l'UFE NYANGA
-_ SFIB, pour l'UFE NGOUHA 2 Nord
L'UFE Ngongo-Nzambi est délimitée ainsi qu'il suit :

Au Nord : Par la rivière Ngounié en amont, depuis sa confluence avec la rivière Ngongo-
Bapounou, jusqu’au pont de la route reliant les villages Mouyombi et Moupata
(Gabon) aux coordonnées géographiques ci-après: 02° 20'06,5” sud et 11°
59’01,9” Est; Ensuite par la ligne de frontière Congo-Gabon depuis le pont sur la
rivière Ngounié jusqu'à son intersection avec la rivière Bibaka aux coordonnées
géographiques ci-après : 02° 20/06,5” sud et 12° 09’47,0”.

A l'Est : Par la rivière Bibaka en aval, depuis la ligne de frontière Congo-Gabon, jusqu’au
pont de la route Divenié-léla (Gabon) ; Ensuite par la route Divenié-Iniounga-
Longo jusqu’au carrefour routier de Nyanga-pont aux coordonnées géographiques
ci-après : 02°25'06,5” Est.
>
& PLAN DE GESTION DE L'UFP 1 UFE Ngongo-Nzambi

Au Sud : par la route Nyanga-pont-Moungoundi-Dissandou jusqu’à la rivière Ngongo-
Bapounou aux coordonnées géographiques ci-après : 02°38 39'09,1”.

A l'Ouest : Par la rivière Ngongo-Bapounou en aval, depuis le pont de la route Doussala-
Dissandou-Moungoundi jusqu’à sa confluence avec la rivière Ngounié.

La carte 1 de la situation générale présente les limites de l’UFE Ngongo-Nzambi.
mo
PLAN DE GESTION DE L'UFP 1 UFE Ngongo-Nzambi

UFE Nyanga

UFE Nono Nzambi

ED socio

25

Ellpsoide: WGS 1984

GTG Congo, Pointe Noire, Janvier 2015

Carte 1: Limites de l'UFE Ngongo-Nzambi
z
& PLAN DE GESTION DE L'UFP 1 UFE Ngongo-Nzambi

1.3.2 Rappel sur l'historique de l'exploitation forestière

L'UFE se trouve dans une zone qui a antérieurement été inventoriée à la suite d’un
contrat conclu entre le PNUD etle Congo en 1985, ceci dans le cadre de la réalisation du
projet PRC 005 dit « Développement forestier Sud -Congo ». Ces travaux ont été lancés à
partir de l’année 1983 par deux agences d'exécution (FAO et POLYTECHNA) et ont
couvert la superficie des UFA Sud 2 dans le département du Kouilou, Sud 5 et 6 dans le
département du Niari.

On note cependant que l'absence de référentiel technique suffisant en aménagement
forestier n’a pas permis d'atteindre le niveau de performance attendu.

En ce qui concerne l'exploitation forestière, l'UFE Bambama a été ultérieurement
exploitée par la société SOCOBOIS.

De 2009 à nos jours, l’UFE est exploitée par la société ACI.

Les surfaces des Assiettes Annuelles de Coupe (AAC) attribués à la société Asia Congo
Industries sont présentées dans le tableau 1 et leurs limites localisées sur la carte 2.

Tableau 1 : Surface des AAC attribuées à la société ASIA CONGO INDUSTRIES entre
2007 et 2014

Années AAC (ha) nn CG
2009 8 533 4%
2010 15 995 8%
2011 19 706 10%
Total exploitée 44 234 23%
Total non exploitée 145 780 71%
Total 190 014 100%
On peut remarquer dans ce tableau que depuis l’année 2012, l’'UFE Ngongo-Nzambi n’a plus
fait l’objet d’une exploitation. En effet, Les coupes annuelles des années 2012,2013 2014 et

2015 ont été attribuées mais n’ont pas été exploitées pour des raisons internes à la société.
(e PLAN DE GESTION DE L'UFP 1 UFE Ngongo-Nzambi

A1300E

HD

BDD] Aire protégée

Habitat
Æ Chef lieu de district
@ Vilage

HADDE

HSODE

Routes et pistes
=— Route publique principale
Route publique secondaire
— Route forestière principale
— Route forestière secondaire
—-— Piste d'exploitation
Réseau hydrographique
— Rivière principale
Rivière secondaire

HS00E

Sources; Cellule d'aménagement d'ASIA CONGO INDUSTRIES Sarl

Carte 2 : Historique de l'exploitation forestière sur l'UFE NGONGO-NZAMBI

Assiette Annuelle de Coupe (AAC)
[M] AAC 2009

AAC 2010
AAC 2011

GTG Congo, Pointe Noire, Janvier 2014

r
& PLAN DE GESTION DE L'UFP 1 UFE Ngongo-Nzambi

1.4

Rappel sur les objectifs d'aménagement

La gestion durable des massifs forestiers vise à atteindre des objectifs fondamentaux
dont le fondement se situe autour des fonctions :

écologique liée à la conservation et à la protection des écosystèmes ;
économique liée à la production des biens et services ;
sociale liée à l'amélioration du bien-être des populations humaines.

14.1 Objectifs écologiques

conservation de la biodiversité ;

protection et restauration des sols ;

respect impératif des berges, des sources et versants, ainsi que d’autres milieux
nécessitant des règles de gestion particulière ;

surveillance des influences menaçantes du milieu naturel sur l’homme (maladies
tropicales endémiques, zoonoses etc..).

14.2 Objectifs économiques

sécurisation de la production soutenue des biens spéciaux, infrastructures,
services de conduites particulières, etc) ;

développement monétaire (intrant, gain, rendement pur) ;

sûreté et construction des réserves par la sylviculture et le choix des essences,
etc….).

14.3 Objectifs sociaux

15

amélioration de cadre de vie et bien être des populations ;

organisation et aménagement du territoire (capacité à fournir et à fixer des
emplois, et gestion participative) ;

développement du patrimoine culturel ;

aménagement des bases de données numériques, de bibliothèque ou écothèque
pour les usagers de la forêt.

Rappel sur les mesures générales d'aménagement

1.5.1 Les séries d'aménagement

L'UFE est divisée en séries d'aménagement (carte 3). Une série d'aménagement
représente un ensemble de territoires forestiers de même vocation principale,
présentant les mêmes objectifs d'aménagement. Chaque série possède donc des règles
de gestion qui lui sont propres.

L'aménagement distingue cinq séries :
z
& PLAN DE GESTION DE L'UFP 1 UFE Ngongo-Nzambi

1) La série de production : cette série a pour vocation principale la production
durable de bois d'œuvre pour l'exportation et l’approvisionnement des usines de
transformation.

2) La série de conservation : cette série est soustraite à l'exploitation forestière
pour constituer des zones témoins, représentatives des écosystèmes forestiers
de l’'UFE.

3) La série de protection : cette série, qui rassemble toutes les zones humides, est
protégée de l'exploitation, à l'exception des routes forestières qui peuvent les
traverser.

4) La série de développement communautaire : cette série est réservée aux
activités de proximité des communautés villageoises, principalement
l'agriculture, mais aussi une partie de la chasse, de la pêche et de la collecte des
autres produits forestiers pour les usages domestiques des populations.

5) La série de recherche : cette série est transversale aux autres séries. Les actions
de recherche pourront être menées dans toute série d'aménagement.

Les superficies des différentes séries sont données dans le Tableau 2.

Tableau 2: Superficie des différentes séries d'aménagement

Série d’aménagement ns % de l'UFE
Série de Production 170479 76,6
Série de Développement Communautaire 28058 12,6
Série de Conservation 12256 5,5
Série de Protection 11771 5,3
Total 222 564 100,0

NB : il faut noter que la série de recherche, à l'inverse des autres séries, ne fait pas l'objet
d'une délimitation fixée exclusivement réservée aux objectifs définis.

Les différentes séries d'aménagement de l’UFE Ngongo-Nzambi sont matérialisées dans
la carte 3.
& PLAN DE GESTION DE L'UFP 1 UFE Ngongo-Nzambi

1300" Me4DOE

H300E AA4ODE

Habitat
Route publique
— Route forestière principale
imite UFE

APS00E

‘

PSS 14
JDIVENIES |

A600"E

Séries d'aménagement

MM Production

Conservation
MM Protection des cours d'eau
Protection des savanes
RM Protection des pentes

Série de développement communautaire

40
km Elipsoide: WGS 1984

Sources; Rapport d'étude socio-economique du secteur forestier du sud Congo "Basin de Vie no 3" (PAGEF Décembre 2013), GTG Congo, Pointe Noire Décembre 2014

et base des données GTG Conno

Carte 3: Les différentes séries d'aménagement de l’UFE Ngongo-Nzambi

10
(e PLAN DE GESTION DE L'UFP 1 UFE Ngongo-Nzambi

1.5.2 Unités Forestière de production de l’UFE Ngongo-Nzambi

Sur la base d’une rotation de 25 ans, la série de production est divisée en cinq Unités
Forestières de Production (UFP) d'une durée de cinq ans chacune. Chaque UFP offre à
peu près le même volume exploitable en essences objectifs.

Le tableau 3 présente les superficies et les possibilités de chacune des UFP de l’UFE
NGONGO-NZAMBI.

Tableau 3: Possibilité de récole par UFP et écarts par rapport à l'équivolume

UFP1 30385 5 ans 6077 432736 86547 1,28%
UFP2 40598 5 ans 8120 428362 85672 0,26%
UFP 3 24229 5 ans 4846 411681 82336 -3,64%
UFP 4 39990 5 ans 7998 421674 84335 -1,30%
UFP5 35278 5 ans 7056 441788 88358 3,40%
UFE

Ngongo-

Nzambi 170479 25 ans 2136240 427248

Les limites des UFP sont présentées à la carte 4.

11

(e PLAN DE GESTION DE L'UFP 1 UFE Ngongo-Nzambi

AODE MODE APSOOE

MODE HMAODE APSODE

© Habitat Séries d'aménagement
=—= Route publique Conservation
—— Route forestière principale MIE protection des cours d'eau
—— Route forestière secondaire | Protection des savanes

— Rivière principale M Pootection des pentes

Rivière secondaire Développement communautaire
1 Limite UFE

40
km

Carte 4: Limites des UFP

1200E

UFP

D UFP 1 (2016-2020)
D UFP 2 (2021-2025)
D UFP 3 (2026-2030)
I LFP 4 (2031-2035)
M LFP 5 (2056-2040)

Elipsoide: WGS 1984}
GTG Congo. Pointe Noir Janvier 2015

12
r
& PLAN DE GESTION DE L'UFP 1 UFE Ngongo-Nzambi

1.6 Description de l'UFP 1

1.6.1 Situation administrative et géographique

L'Unité Forestière de Production (UFP) 1 est située au nord ouest de l'UFE Ngongo-
Nzambi. Elle couvre une superficie de 30 385, 103 ha et est délimitée ainsi qu'il suit :

Le point d'origine 0, confondu au point A, de coordonnées géographiques
2°38'11,48"Sud; 11°36' 14,08" Est, est situé à la confluence de la rivière Ngongo
Bapounous avec la rivière Polo.

Au Sud : Du point A, On suit un layon principale en direction de l'Est sur une distance
de 5300 mètres environ jusqu'au petit bras de la rivière Polo au point B de
coordonnées géographiques 2°38'11,88" Sud et 11°39'8,30"Est. Du point B, on suit un
cours d’eau, petit bras de la rivière Polo en amont, jusqu'au point E de coordonnées
géographiques 2°37/56,94"Sud et 11°40'40,01"Est, en passant par les points C de
coordonnées géographiques 2°38'2,53"Sud et 11°39'39,73"Est, puis D de coordonnées
géographiques. 2°37'54,59"Sud et 11°39'45,59"Est.

Du point E, on suit un layon principal orienté plein Est sur une distance d'environ 1250
mètres, jusqu'au point F de coordonnées géographiques 2°37'56,82"Sud et
11°41'20,26"Est. Du point F, on suit en aval le petit bras de la rivière Polo jusqu’au point
H de coordonnées géographiques 2°38' 12,48"Sud et 11°41'39,94"Est, en passant par le
point G de coordonnées géographiques 2°38'0,47"Sud ; 11°41' 40,79"Est. Du point H, on
suit un layon principal orienté plein Est, d’une distance de 4200 mètres environ,
jusqu’au point IL, de coordonnées géographiques 2°38'12,01"Sud et 11°43' 56,55”Est.

A L'Est : Depuis le point I, on suit le cours d’un affluent de la rivière Ngongo en aval,
jusqu’au point J, de coordonnées géographiques 2°35'17,93"Sud et 11°44'25,07"Est.

Du point J, on suit la rivière Ngongo en aval, jusqu’à sa confluence avec la rivière
Ngounié, c'est le point K de coordonnées géographiques 2°32'53,63"Sud et
11°43'50,49"Est.

Du point K, depuis la confluence des rivières Ngounié- Ngongo, on suit la rivière
Ngounié en aval, passant par le point L de coordonnées géographiques 2°31'42,58"Sud
et 11°43'15,83" Est, jusqu’au point M de coordonnées géographiques 2°24'22,10"Sud et
11°37'48,00”Est.

Au Nord : Depuis le point M, on suit la rivière Ngounié en aval, en passant par le point
N’ de coordonnées géographiques 2° 23' 9,82"Sud et 11° 34' 27,15"Est et le point O’ de
coordonnées géographiques 2°21'46,73"Sud et 11°35'18,40"Est, jusqu’à la confluence
des rivières Ngongo Bapounous et Ngounié au point N de coordonnées géographiques
2°22'24,96"Sud et 11° 31'28,15"Est.

A l'Ouest : Du Point N, on remonte la rivière Ngongo Bapounous, jusqu’au point Q de
coordonnées géographiques 2°28'59,77"Sud et 11°33'18,83"Est, en passant par les
points O de coordonnées géographiques 2°23'10,13"Sud et 11°31'23,27"Est, puis P de
coordonnées géographiques 2°24"15,11"Sud et 11°32'17,02"Est. Du point Q, on suit un
layon orienté plein Est, sur une distance de 6500 mètres environ, passant par le point R
de coordonnées géographiques 2°29'1,12"Sud et 11°35'38,16" Est, jusqu’à la source

13
& PLAN DE GESTION DE L'UFP 1 UFE Ngongo-Nzambi

d'un cours d’eau non dénommé, c'est le point S de coordonnées géographiques
2°29'2,02"Sud et 11°36'47,28"Est.

Du point S, on suit le cours d’eau en aval, en passant par T de coordonnées
géographiques 2°29'40,38"Sud et 11°36'57,01"Est, jusqu'au point U de coordonnées
géographiques 2°30'52,74"Sud et 11°36'46,94"Est. Du point U, on remonte la source
d'un affluent de la rivière Ngongo Bapounous, jusqu’au point V de coordonnées
géographiques 2°30'39,15"Sud et 11°37'20,407" Est. De ce point, on suit un layon plein
sud, sur une distance de 1400 mètres environ, jusqu’au point W de coordonnées
géographiques 2°31'24,75"Sud et 11°37'20,35"Est. Du point W, on suit la source d’un
cours d’eau en aval, passant par le point X de coordonnées géographiques 2°31'
40,79"Sud et 11°36'55,06"Est, jusqu’à sa confluence avec un affluent de la Ngongo
Bapounous au point Y de coordonnées géographiques 2°33' 8,80"Sud et
11°37'31,40"Est. Du point Y, on suit en aval le cours d’un affluent de la rivière Ngongo
Bapounous, jusqu'à sa confluence avec celle-ci, c'est le point Z de coordonnées
géographiques 2°35'34,32"Sud et 11°35'5,65"Est. Du point Z, on remonte la rivière
Ngongo Bapounous, jusqu’au point A, confondu au point d’origine O, bouclant ainsi le
polygone de l'Unité Forestière de Production UFP 1 de L'UFE Ngongo Nzambi.

Les coordonnées géographiques es points limites de l’UFP 1 sont présentés dans
le tableau ci-dessous.

Tableau 4: Coordonnées géographiques des points limites de l'UFP 1

UTM Coordonnées Géographiques
Points X Y Est Sud

A 122276 9708067 11°36' 14,085" 2° 38' 11,489"
B 127665 9708070 11° 39' 8,300" 2° 38' 11,882"
C 128636 9708360 11°39' 39,734" 2° 382,532"
D 128817 9708605 11° 39 45,597" 2° 37' 54,598"
E 130500 9708537 11° 40 40,010" 2° 37' 56,940"
F 131745 9708544 11° 41" 20,260" 2° 37' 56,820"
G 132380 9708433 11° 41" 40,790" 2° 38" 0,475"
H 132355 9708064 11°41' 39,942" 2° 38' 12,488"
I 136580 9708089 11° 43" 56,558" 2° 38" 12,016"
J 137448 9713445 11° 44" 25,075" 2° 35" 17,936"
K 136367 9717880 11°43' 50,493" 2° 32 53,637"
L 135290 9720063 11°43' 15,835" 2° 31' 42,588"
N 113354 9737158 11°31' 28,152" 2° 22'24,965"
M 125115 9733584 11°37' 48,003" 2° 24' 22,108"
Q 113207 9735768 11°31' 23,278" 2° 23" 10,135"
P 114875 9733774 11°32' 17,025" 2°2415,110"
Q 116809 9725023 11°33' 18,832" 2° 28" 59,776"
R 121120 9724992 11° 35" 38,16" 2° 291,123"
S 120146 9712896 11° 36' 47,28" 2° 29" 2,02"

14
Ce 9 PLAN DE GESTION DE L'UFP 1 UFE Ngongo-Nzambi

UTM Coordonnées Géographiques
Points X Y Est Sud
T 127801 9713445 11° 36 57,01" 2° 29'40,38"
U 127745 9714920 11° 36' 46,94" 2930" 52,74"
V 127745 9717383 11° 37' 20,40" 2°30'39,15"
W 124643 | 9717383 11°37'20,35" 2° 31 24,755"
X 123512 9720088 11°36' 55,062" 2° 31' 40,793"
Y 124293 | 9720583 11°37'31,40" 2°33' 8,80"
Z 124291 9721985 11°37'5,65" 2°35'34,32"
N° 124662 9727777 11° 34'22,13" 2°23' 6,72"
0" 124595 9731808 11° 35" 18,40" 2°21'46,73"

Les formations végétales, ainsi que les limites de l'UFP 1 sont représentées par la carte

ci-dessous:

15
& © PLAN DE GESTION DE L'UFP 1 UFE Ngongo-Nzambi

République du Congo
& initère de rEconom ie Foresère el du Développen ent Durable
UFE Ngongo-Nzambi:
ASIA CONGO INDUSTRIES SARL Carte des formations végétales de l'UFP 1

TATE

GTG CONGO SARL

Routes et pistes Forêt Secondaire Jeune

=— Route publique principale IN Forêt à Marantacées

== Route publique secondaire Formations sur sols hydromorphes

— Route forestière principale DM Forêt Marécageuse Inondée Temporairement
— Route forestière secondaire Espaces non forestiers

—— Piste d'exploitation Culture abandonnée en Régéneration
Réseau hydrographique

— Rivière principale

— Rivière secondaire

Habitat Formations forestières sur sol ferme
g| Æ Chef lieu de district M Forêt Dense Humide Sempervirente à faible densité (20% à 60%)
Ê] © Village IBM Forêt Secondaire Adulte à forte densité (61% à 100%)

à 2 2'Limite UFE M Forêt Secondaire Adulte à faible densité (20% à 60%)

° Ê 18
EE —————— #4 Enpsoide: WGS 1984
T
“0e
Sources, Im rpréts5an des m ages sa Iles RapidE}e 8 SPOT (2014) GTS Congo Point Nore Fevrier 2017

compléée par les observations terrain, cartes IGN (1959-1960) et relevés GPS

Carte 5: Formations végétales de l'UFP 1

16
K DE GESTION DE L’UFP 1 UFE Ngongo-Nzambi

1.6.2 Contenance et contenu de l'UFP 1

- Contenance de l'UFP 1.
La cartographie des formations végétales de l’UFP 1 présente différentes strates

parmi lesquelles :

° _Les formations forestières sur sol ferme (92,7%) ;
° _Les formations sur sols hydromorphes (5,6%).

La description de ces deux types d'occupation du sol a ensuite été affinée et subdivisée
en un certain nombre de strates en s'appuyant sur la classification de Yangambi (1956)
et de la FAO (1976). Les détails sont donnés dans le tableau ci-dessous.

Tableau 5: Superficies des strates utiles de l'UFP 1

Forêt Dense Humide Sempervirente à forte densité (61% à

100%) FDHS/b 0 0
Forêt Dense Humide Sempervirente à faible densité (20% à

60%) FDHS/d 24458,49 80,49
Forêt Secondaire Adulte à forte densité (61% à 100%) FSA/b 1217,70 4,01
Forêt Secondaire Adulte à faible densité (20% à 60%) FSA/d 1835,88 6,04
Forêt Secondaire Jeune FSJ 1146,76 3,77
Forêt à Marantacées FMA 631,88 2,08
Forêt Marécageuse Inondée Temporairement

Ce 9 PLAN DE GESTION DE L'UFP 1 UFE Ngongo-Nzambi

- Contenu de 'UFP 1

La possibilité est l'estimation du volume maximum de bois qu'il est possible de récolter
dans l’UFP. Le calcul de la possibilité est basé sur le volume estimé par l'inventaire
d'aménagement.

Les volumes exploitables et commercialisables en essences objectif et en essences de
promotion dans l’'UFP 1 sont présentés respectivement dans le tableau 5. Ces volumes
sont obtenus après application des coefficients d’exploitabilité et de commercialisation
sur les résultats bruts d'inventaire d'aménagement.

La possibilité exploitable représente le potentiel de bois pouvant être abattu, après
abandon des arbres dont la qualité sur pied ne justifie pas leur exploitation.

La possibilité commerciale par UFP correspond au volume sorti de forêt qui pourra être
valorisé sous forme de grumes destinées à l'exportation ou pour l’approvisionnement
des industries.

Les résultats du contenu théorique de l'UFP 1 sont détaillés dans le tableau ci-dessous:

Tableau 6 : Possibilité en essences objectif sur l'UFP 1

UFP 1 Vol exploitable | vol exploitable | vol comm | vol comm
Essences (m°) (m°) (m*/ha) (m°) (m*/ha)
Acajou 7055 5715 0,19 4515 0,15
Dibétou 2300 1932 0,06 1604 0,05
Douka 4960 3869 0,13 3134 0,10
Doussié bipendensis 3785 2801 0,09 2269 0,07
Doussié pachyloba 5765 4324 0,14 3502 0,12
Iroko 48320 32858 1,08 26615 0,88
Kossipo 7870 6375 0,21 5164 0,17
Longhi blanc 8040 5789 0,19 4631 0,15
Moabi 5575 2788 0,09 2119 0,07
Movingui 49135 37343 1,23 31368 1,03
Okan 77350 44090 1,45 30863 1,02
Okoumé 124470 93353 3,07 72815 2,40
Padouk blanc 21980 16045 0,53 12355 0,41
Padouk rouge 32755 23584 0,78 18160 0,60
Pao rosa 350 175 0,01 145 0,00
Sipo 1890 1625 0,05 1349 0,04
Tali 31150 21182 0,70 16734 0,55
Total général 432750 303845 10,00 237341 7,81

18
& PLAN DE GESTION DE L'UFP 1 UFE Ngongo-Nzambi

2. MESURES DE GESTION DE LA SERIE DE PRODUCTION DE L’UFP 1

2.1  Essences aménagées et diamètre d’exploitabilité

2.1.1 Essences aménagées

En concertation avec l’entreprise, une liste d’essences aménagées a été définie. Ces
essences ont été réparties en 3 groupes :

les essences objectifs : il s’agit des essences les plus importantes pour la
viabilité économique de l’entreprise ASIA CONGO INDUSTRIES, pour lesquelles la
commercialisation à court terme est assurée dans les conditions actuelles du
marché. C’est sur la possibilité de ces essences qu'a été effectué le découpage de
l'UFE en Unités Forestières de Production (UFP) équivolumes ;

les essences de promotion: il s’agit des essences secondaires, actuellement
exploitées dans une moindre mesure par ASIA CONGO INDUSTRIES, ou dont
l'exploitation serait à promouvoir à court ou moyen terme, en fonction du
développement des industries et de l’évolution du marché. Leur possibilité a été
calculée, mais n'intervient pas dans le découpage en UFP ;

les essences interdites d'exploitation: il s’agit des essences aux propriétés
technologiques connues et pour lesquelles il existe un marché, mais qui n’ont été
trouvées sur l’'UFE qu'en très faible quantité (voire pas du tout) lors des
inventaires d'aménagement. Par mesure de précaution, il a été choisi de les
soustraire de l’exploitation.

La liste par groupes des essences aménagées est donnée par le tableau 7.

Tableau 7 : Liste des essences aménagées par groupe d'aménagement

Essences Noms scientifiques Familles
Essences objectifs

Acajou Khaya anthotheca Méliacée
Dibétou Lovoa trichilioïdes Méliacée
Douka Tieghemella africana Sapotacée
Doussié bipendensis |Afelia bipendensis Césalpiniacée
Doussié pachyloba | Afelia pachyloba Césalpiniacée
Iroko Milicia excelsa Moracée
Kossipo Entandrophragma candollei Méliacée
Longhi blanc Chrysophyllum africanum Sapotacée
Okoumé Aucoumea klaineana Burséracée
Sipo Entandrophragma utile Méliacée
Moabi Baillonella toxisperma Sapotacée
Movingui Distemonanthus benthamianus  |Fabacée
Padouk blanc Pterocarpus mildbraedii Fabacée
Padouk rouge Pterocarpus soyauxii Fabacée

19
& PLAN DE GESTION DE L'UFP 1 UFE Ngongo-Nzambi

Essences Noms scientifiques Familles
Pao rosa Bobgunia fistuloides Fabacée
Sapelli Entandrophragma cylindricum Meliacée
Tali Erythrophleum ivorense Fabacée
Okan Cylicodiscus gabunensis Fabacée
Essences de promotion
Aiélé Canarium schweinfurthii Burséracée
Bilinga 1 Nauclea diderrichii ubiacée
Bilinga 2 Nauclea sp. ubiacée
Tiama Entandrophragma angolense Méliacée
Entandrophragma angolense var |Méliacée
Acuminata acuminata
Bahia Hallea ciliata ubiacée
Bossé clair Guarea cedrata Méliacée
Bossé foncé Guarea thompsonii Méliacée
abéma Piptadenistrum africanum Mimosacée
Diospyros cinnabarina Ebénacée
Diospyros hoyleana Ebénacée
Berlinia bracteosa Ebénacée
Alstonia boonei Apocynacée
Alstonia congensis Apocynacée
Petersianthus macrocarpus Lecythidacée
Eveuss Klainedoxa gabonensis rvingiacée
ganganga Dacryodes igaganga Burséracée
zombé Testulea gabonensis Ochnacée
Lati Amphimas ferruginea Césalpiniacée
Limba Terminalia superba Combretacee
Longhi rouge Chrysophyllum lacourtianum Sapotacée
Mukulungu Autranella congolensis Sapotacée
Staudtia kamerunensis var. Myristicacée
Niové gabonensis
Oboto Mammea africana Clusiacée
Olène Irvingia grandifolia Irvingiacée
Olon 1 Zanthoxylum heitzii Rutacée
Olon 2 Zanthoxylum gillettii Rutacée
Onzambili Antrocaryon klaineanum Anacardiacée
Ozigo Dacryodes buettneri Burséracée

20
Ce 9 PLAN DE GESTION DE L'UFP 1 UFE Ngongo-Nzambi

Essences Noms scientifiques Familles
Safoukala Dacryodes pubescens Burséracée
Sifu-sifu Albizia ferruginea Mimosacée
Tchitola Prioria oxyphylla Fabacée
Zingana Microberlinia brazzavillensis Fabacée
Angueuk Ongokea gore Olacacée
Essessang Ricinodendron heudelotii Euphorbiacée
Fromager Ceiba pentandra Bombacacée
Ilomba Pycnanthus angolensis Myristicacée
Tola Prioria balsamifera Fabacee
Kanda Beilschmiedia obscura Lauracée

2.1.2 Diamètres d’exploitabilité

Le Tableau 8 présente le diamètre minimum d’exploitabilité ou diamètre minimum
d'aménagement de chaque essence aménagée, diamètre en dessous duquel
l'exploitation de l'essence est interdite.

En fonction des résultats présentés dans les tableaux 29 et 30 du Plan d'Aménagement
de l'UFE Ngongo-Nzambi, des Diamètres Minimums d'Aménagement (DMA) ont été
proposés pour chaque essence, afin de garantir une reconstitution jugée suffisante, et de
façon à respecter les exigences des Normes Nationales d'inventaire d'aménagement des
ressources forestières en République du Congo, qui précisent que le taux de
reconstitution doit être au moins de «50% pour le groupe d’essences
commercialisables » et de «75 % pour l’ensemble de tous les arbres constituant les
peuplements exploités ».

Tableau 8 : DMA fixés et taux de reconstitution correspondants (pour une rotation
de 25 ans)

Acajou Khaya anthotheca

Dibetou Lovoa trichilioïdes 80
Douka Tieghemella africana 80
Doussié bipendensis | Afzelia bipendensis 60
Doussié pachyloba | Afzelia pachyloba 60
Iroko Milicia excelsa 70
Kossipo Entandrophragma candollei 80
Longhi blanc Chrysophyllum africanum 50
Moabi Baïllonella toxisperma 80
Movingui Distemonanthus benthamianus 50
Okan Cylicodiscus gabunensis 60

Okoumé Aucoumea klaïineana 70

& © PLAN DE GESTION DE L'UFP 1 UFE Ngongo-Nzambi

Padouk blanc Pterocarpus mildbraedi 80 | 80 | 64%
Padouk rouge Pterocarpus soyauxii 80 | 80 | 69%
Pao rosa Bobgunia fistuloides 60 | 60 | 42%
Sapelli Entandrophragma cylindricum 80 [100 |
Sipo Entandrophragma utile 80 | 80 | 49%
Tali Erythrophleum ivorense 60 | 60 | 34%
Acuminata Entandrophragma angolense var acuminata| 60
Aiélé Canarium schweinfurthii 60 37%
Angueuk Ongokea gore 60 | 60 | 39%
Bahia Hallea ciliata 40 | 40 | 57%
Bilinga 1 Nauclea diderrichii 60 | 60 | 41%
Bilinga 2 Nauclea sp 60 | 60 | 179%
Bossé clair Guarea cedrata 60 | 60 | 57%
Bossé foncé Guarea thompsonii 60 | 60 | 174%
Dabéma Piptadenistrum africanum 60 | 60 | 31%
Ebène 1 Diospyros cinnabarina 40 | 40 | 54%
Ebène 2 Diospyros hoyleana 40 | 40 |138%
Ebiara Berlinia bracteosa 60 | 60 | 37%
Emien 1 Alstonia boonei 60 | 60 | 33%
Emien 2 Alstonia congensis 60 | 60 | 38%
Essessang Ricinodendron heudeloti 60 | 70 | 55%
Essia Petersianthus macrocarpus 60 | 60 | 56%
Eveuss Klainedoxa gabonensis 60 | 80 | 43%
Fromager Ceiba pentandra 60 | 60 | 46%
ganganga Dacryodes igaganga 60 | 60 | 244%
lomba Pycnanthus angolensis 60 | 60 | 31%
zombé Testulea gabonensis 60 | 60 | 69%
Kanda Beilschmiedia obscura 60 re 33%
Lati Amphimas ferruginea 60 42%
Limba Terminalia superba 60 | 60 | 33%
Longhi rouge Chrysophyllum lacourtianum 60 ne 41%
Mukulungu Autranella congolensis 60 19%
Niové Staudtia kamerunensis var. gabonensis 40 | 40 | 75%
Oboto Mammea africana 60 EE 9%
Olène Irvingia grandifolia 60 27%
Olon 1 Zanthoxylum heitzii 50 | 50 | 53%
Olon2 Zanthoxylum gillettii 50 | 50 | 288%
Onzambili Antrocaryon klaineanum 60 30%
Ozigo Dacryodes buettneri 60 42%
Safoukala Dacryodes pubescens 60 43%
Sifu-sifu Albizia ferruginea 60 | 60 | 66%
Tchitola Prioria oxyphylla 80 | 80 | 51%
Tiama Entandrophragma angolense 80 | 80 | 48%
Tola Prioria balsamifera 80 [IE

22
Ce 9 PLAN DE GESTION DE L'UFP 1 UFE Ngongo-Nzambi

Wengué Milletia laurentii 60 | 60 | 43%
Zingana Microberlinia brazzavillensis 80 | 80 | 91%

Au total, les DMA de 6 essences objectifs et de 14 essences de promotion ont été
augmentés de 10 ou 20 cm par rapport au DME réglementaire afin de s'assurer d’une
reconstitution suffisante de la ressource.

2.2 Possibilité moyenne annuelle

Les UFP correspondant à une période d'exploitation de 5 ans, la possibilité annuelle,
c'est-à-dire le volume moyen annuel est égal au cinquième du volume total de l'UFP.
Cependant, la possibilité annuelle ne correspond pas exactement au volume réellement
exploitable qui est limité par les mesures d'exploitation à impact réduit, en particulier la
règle de prélèvement maximum par hectare.

Le tableau 9 présente la possibilité annuelle exprimée en volumes exploitables et
commercialisables.

Les volumes qui pourront être exploités chaque année seront cependant limités par les
mesures EFIR.

Il s’agit d'un volume indicatif qui peut varier chaque année en fonction de la richesse
des Assiettes Annuelles de Coupe.

Tableau 9 : Volumes moyens annuels indicatif (m°) pour l’UFP 1

Vol vol
Vol UFP 1 | exploitable |exploitable| vol comm vol comm
Essences {m°) {m°) (m*/ha) (ms) {m/ha)
Acajou 1411 1143 0,19 903 0,15
Dibétou 460 386 0,06 321 0,05
Douka 992 774 0,13 627 0,10
Doussié bipendensis 757 560 0,09 454 0,07
Doussié pachyloba 1153 865 0,14 700 0,12
Iroko 9664 6572 1,08 5323 0,88
Kosipo 1574 1275 0,21 1033 0,17
Longhi blanc 1608 1158 0,19 926 0,15
Moabi 1115 558 0,09 424 0,07
Movingui 9827 7469 1,23 6274 1,03
Okan 15470 8818 1,45 6173 1,02
Okoumé 24894 18671 3,07 14563 2,40
Padouk blanc 4396 3209 0,53 2471 0,41
Padouk rouge 6551 4717 0,78 3632 0,60
Pao rosa 70 35 0,01 29 0,00

23
& PLAN DE GESTION DE L'UFP 1 UFE Ngongo-Nzambi

Vol vol
Vol UFP 1 | exploitable |exploitable| vol comm vol comm
Essences (mi) (mi) (m°/ha) {m°) (m°/ha)
Sipo 378 325 0,05 270 0,04
Tali 6230 4236 0,70 3347 0,55
| Total général 86547 60769 10,00 47468 7,81
2.3 Assiettes Annuelles de Coupe (AAC)

Chaque UFP est découpée en unités annuelles d'exploitation, appelées Assiettes
Annuelles de Coupe (AAC). La délimitation des AAC se fait chaque année sur la base du
plan de sondage.

Il est important de noter que dans une forêt aménagée, les AAC sont ouvertes sur 2 ans :
une fois ouverte, une AAC peut-être mise en exploitation pendant 2 années
consécutives. Aussi, l'Exploitation des 2 AAC peut-être simultanée ; l'ouverture de la
troisième AAC entraine la fermeture de la première.

Les années d'ouverture et de fermeture des AAC de l’'UFP 1 à l'exploitation sont
présentées au tableau 10.

Tableau 10: Années d'ouverture et de fermeture des AAC de l’UFP 1

AAC AAC1 |AAC2 |AAC3 AAC4 |AAC5
Année d'ouverture à l'exploitation | 2016 2017 2018 2019 2020
Année de fin d'exploitation 2017 2018 2019 2020 2021

Au sein des assiettes annuelles de coupe, l'exploitant peut prélever toute la possibilité
en essences objectifs et de promotion, dans la limite des règles d'exploitation à impact
réduit.

Une fois l’AAC définie, toute la ressource peut être valorisée tant que l’on ne dépasse pas
le plafond de prélèvement maximum.

Toute valorisation commerciale d’une essence non aménagée nécessitera la constitution
d’un dossier et un accord préalable de l'Administration Forestière.

2.3.1 Superficie des AAC

Chaque AAC représente le cinquième de la superficie de l’UFP, avec une tolérance de
20% sur la superficie moyenne indicative selon le plan d'aménagement.

Ainsi :

- Superficie de l’'UFP 1 : 30 385,103 ha;

- Superficie annuelle indicative : 6 077 ha;

- Tolérance 20 % : 1 215,4ha;

24
& PLAN DE GESTION DE L'UFP 1 UFE Ngongo-Nzambi

Tableau 11: Superficies SIG et volumes des AAC de l’UFP 1

Superficie Volume brut
N° AAC Totale utile (m3)
(Ha)

1 4791,15 68234,27

2 6264,99 89224,30

3 6205,53 88377,49

4 6546,93 93239,62

5 6576,50 93660,74
Total 30 385,10 432736,42

L'analyse du tableau 11 révèle que les superficies réelles des AAC de l'UFP 1 sont
variables dans l’espace et dans le temps. Ainsi, la proportion de l'aire de l’AAC 5 est la
plus élevée et totalise 6576,50 ha contre 4791,15 ha correspondant à celle l’AAC 1 plus

faible. Chaque AAC a une marge de tolérance évaluée à

1215,4 ha couplée l'aire

annuelle indicative autorisant une surface maximale de 7292,4 ha. Par contre, les
volumes bruts annuels des différentes AAC sont sensiblement égaux. Il est donc évident
de déduire que la méthode d'aménagement utilisée pour la détermination des

possibilités des AAC de l’UFP 1 est la méthode par volume ou la méthode par contenu.

Les Assiettes Annuelles de Coupe sont représentées dans la carte ci-dessous:

25
En DE GESTION DE L’UFP 1 UFE Ngongo-Nzambi

République du Congo

Ministère de l'Econom ie Forestière et du Développem ent Durable
& UFE Ngongo-Nzambi:
ASIA CONGO INDUSTRIES SARL Assiette Annuelle de Coupe (AAC) de l'UFP 1 GTG CONGO SARL

4 >
ESS s 6

© village — Rivière principale Assiette Annuelle de Coupe (AAC)
Route publique principale  ——— Rivière secondaire AAC 2016
Route forestière principale ZZZZ Série conservation AAC 2017
Route forestière secondaire M série de protection US ac 2018

Piste d'exploitation ZA Série de développement communautaire D ac 2019
Limite UFP UM :4c 2020

Limite UFE

Sources; Celui d'aménagement d'A SIA CONGO INDUSTRIES Sarl GTG Congo, Pointe Noire, Fevrier 2017

Carte 6: Assiettes Annuelles de Coupe UFP 1

26
& PLAN DE GESTION DE L'UFP 1 UFE Ngongo-Nzambi

2.3.2 Description des limites des assiettes annuelles de coupe de l’'UFP 1

2.3.2.1 Description des limites de l'AAC 1

L’Assiette Annuelle de Coupe AAC 1 de l'UFE Ngongo Nzambi est délimitée ainsi qu'il
suit :

Le point d'origine O confondu au point Q, de coordonnées géographiques
2°28'59,77"Sud et 11°33'18,83"Est, est situé sur la rivière Ngongo Bapounous à 4200
mètres environ à l'Ouest du point R.

Au Sud :

Du point Q, on suit un layon principal sur une distance de 4200 mètres environ, orienté
plein Est, reliant le point R de coordonnées géographiques 2°29'1,12"Sud et
11935'38,16"Est.

A L'Est :

Du point R, on suit un layon orienté plein Nord sur une distance de 8850 mètres
environ, jusqu’au point M’ de coordonnées géographiques 2°24'17,24"Sud et
11°35'38,16"Est.

Au Nord :

Du point M’, on suit un layon orienté vers l'Ouest sur une distance de 6200 mètres
environ, jusqu'à son point d'intersection avec la rivière Ngongo Bapounous, c’est le
point P de coordonnées géographiques 2°24'15,11"Sud et 11°32'17,02"Est.

A l'Ouest : Du point P, on suit la rivière Ngongo Bapounous en amont, jusqu’au point Q,
confondu au point d’origine O, bouclant ainsi le polygone de l’Assiette Annuelle de
Coupe N°1 de L'UFP 1.

Les coordonnées géographiques des points limites de l'ACC 1 sont détaillées dans le
tableau ci-dessous :

Tableau 12: Coordonnées géographiques des points limites de l'AAC 1

UTM Coordonnées Géographiques
Points X Y Est Sud
Q 116809 9725023 11°33' 18,832" 2° 28' 59,776"
R 121120 9724992 11°35' 38,167" 2°29"1,12"
M' 125642 9727821 11° 35'38,16" 2° 24'17,24"
P 114875 9733774 11°32'17,025" 2°24'15,110"

La carte ci-dessous représente les limites de l'AAC 1:

27
& © PLAN DE GESTION DE L'UFP 1 UFE Ngongo-Nzambi

République du Congo
Ministère de l'Economie Forestière et au Développement Durable

UFE Ngongo-Nzambi:
Assiètte Annuelle de Coupe 2016 (AAC 2016) de l'UFP 1

Réseau hydrographique Formations forestières sur sol ferme
— Rivière principale E Foret Dense Humide Sempervirente à faible densité
— Rivière sécondaire E Foret Secondaire Adulte à forte densité

--- Ruisseau E Foret Secondaire Jeune

! Limite UFP 1 Formation sur sol hydromorphe
[imite AAC | | Foret Marécageuse Inondée Temporairement
L < Sim DURE

Carte 7: Formation végétale de l'AAC 1

28
Forêt Dense Humide Sempervirente à forte densité (61% à

100%)

_
K DE GESTION DE L’UFP 1 UFE Ngongo-Nzambi

Les superficies des différentes formations végétales de l'AAC 1 sont données dans le tableau
ci-dessous.

Tableau 13: Superficies des formations végétales de l'AAC 1

FDHS/b 0,00 0,00

Forêt Dense Humide Sempervirente à faible densité (20% à 60%) | FDHS/d 4697,95 98,05

Forêt Secondaire Adulte à forte densité (61% à 100%)

ETES 9,63 0,20

Forêt Secondaire Jeune 34,42 0,72

Forêt Marécageuse Inondée Temporairement FMIT 49,15

1,03

49,15 1,03

2.3.2.2 Description des limites de l’AAC 2

L'Assiette Annuelle de Coupe AAC 2 de l’'UFE NGONGO-NZAMBI est délimitée ainsi qu’il
suit :

Le point d’origine 0, confondu au point R, de coordonnées géographiques
2°291,12"Sud et 11°35'38,16"Est, est situé à l'angle Sud-est de l’AAC 1.

Au Sud : Du point R, on suit un layon limitrophe sud, orienté plein est sur une distance
de 2300 mètres environ, jusqu’à la source d’un cours d’eau au point S de coordonnées
géographiques 2°35'34,32"Sud et 11°35'5,65"Est.

Du point S, on suit le cours d’eau en aval, jusqu'au point T de coordonnées
géographiques 2°35'17,11"Sud et 11°39'13,11"Est.

Du point T, on suit un layon orienté plein Est sur une distance de 6100 mètres environ,
jusqu’au layon point D’ de coordonnées géographiques 2°29'39,49"Sud et
11°40'13,85"Est.

A L'Est : Du point D’, on suit un layon plein Nord sur une distance de 2000 mètres
environ, jusqu'au point E’ de coordonnées géographiques 2°28'34,31"Sud et
11°40'15,45"Est.

Du point E’, on suit un layon plein ouest sur une distance de 500 mètres environ,
jusqu’au point F’ de coordonnées géographiques 2°28"34,99"Sud et 11°39' 59,61"Est.

Du point F, on suit un layon plein Nord sur une distance de 975 mètres environ,
jusqu’au point G’, de coordonnées géographiques 2°28'3,12"Sud et 11°39'57,52"Est.

Du point G’, on suit un layon plein Ouest sur une distance de 3400 mètres environ,
jusqu’au point H” de coordonnées géographiques 2°28'2,11"Sud et 11°38'5,92"Est.

& PLAN DE GESTION DE L'UFP 1 UFE Ngongo-Nzambi

Du point H’, on suit un layon plein Nord sur une distance de 1000 mètres environ,
jusqu’au point F de coordonnées géographiques 2°27"29,52"Sud et 11°38' 4,56"Est.

Du point F’, on suit un layon plein Ouest sur une distance 1000 mètres environ, jusqu’au
point J'de coordonnées géographiques 2°27'30,89"Sud et 11°37'32,88"Est.

Du point J, on suit un layon plein Nord sur une distance de 4000 mètres environ,
jusqu’au point K’ de coordonnées géographiques 2°25'19,80"Sud et 11°37'31,04"Est.

Du point K’, on suit un layon plein Est sur une distance de 500 mètres environ, jusqu'au
point L’ de coordonnées géographiques 2°25'20,57"Sud et 11°37'48,32"Est.

Du point L’, on suit un layon plein Nord sur une distance de 1700 mètres environ,
jusqu’à la rivière Ngounié au point M de coordonnées géographique 2°24'22,10"Sud et
11°37'48,00"Est.

Au Nord: Du Point M, On suit La rivière Ngounié en aval jusqu’au point N’ de
coordonnées géographiques 2°23" 6,72"Sud et 11°34'22,13"Est.

Du point N’, on suit un layon plein Ouest sur une distance de 5600 mètres environ,
jusqu’à la rivière Ngongo Bapounous au point O de coordonnées géographiques
2°23'10,13"Sud et 11°31'23,27"Est.

A L'Ouest : Du point O, on remonte la rivière Ngongo Bapounous, jusqu’au point P de
coordonnées géographiques 2°24' 15,11"Sud et 11°32'17,02"Est.

Du point P, on suit un layon plein Est sur une distance de 6200 mètres environ, jusqu’au
point M’ de coordonnées géographiques 2°24'17,24"Sud et 11°35'38,16"Est.

Du point M’, on suit un layon plein Sud sur une distance de 8850 mètres environ,
jusqu’au point R, confondu au point d’origine O, bouclant ainsi le polygone de l’Assiette
Annuelle de Coupe N°2 de L’UFP 1.

Les coordonnées géographiques des points limites de l'ACC 2 sont détaillées dans le
tableau ci-dessous :

Tableau 14: Coordonnées géographiques des points limites de l'AAC 2

Points UTM Coordonnées Géographiques
X Y Est Sud
R 121120 9724992 11°35' 38,167" 2°29"1,123"
S 123258 9724970 11°35'5,651" 2°35' 34,32"
T 127801 9713445 11°39'13,170" 2°35'17,118"
D' 129651 9723834 11° 40" 13,850" 2°29'39,491"
E' 129696 9725839 11°40'15,453" 2°28'34,313"
F' 129206 9725817 11°39' 59,610" 2°28' 34,997"
G' 129139 9726797 11°39' 57,529" 2° 28" 3,125"
H' 125686 9726819 11° 38" 5,923" 2° 28'2,118"
r 125642 9727821 11° 38'4,565" 2°27'29,525"
J' 124662 9727777 11°37' 32,880" 2°27' 30,893"
K' 124595 9731808 11°37' 31,047" 2°25'19,807"
L' 125129 9731786 11°37' 48,326" 2°25'20,574"
M 125115 9733584 11°37' 48,003" 2°24'22,108"
N' 118896 9735792 11°34'27,155" 2° 23' 9,826"

30
Ce 9 PLAN DE GESTION DE L'UFP 1 UFE Ngongo-Nzambi

Points UTM Coordonnées Géographiques
X Y Est Sud
Q 113207 9735768 11°31' 23,278" 2°23'10,135"
P 114875 9733774 11°32'17,025" 2°24'"15,110"
M' 121098 9733724 11°35' 38,163" 2°24'17,242"

La carte 6 présente des limites de l’AAC 2.

31
& © PLAN DE GESTION DE L'UFP 1 UFE Ngongo-Nzambi

Répubique du Congo
Ministère de l'Economie Forestière et du Développement Durable

UFE Ngongo-Nzambi:
Assiètte Annuelle de Coupe 2017 (AAC 2017) de l'UFP 1 c10 conso om.

—— Rivière principale
—— Rivière sécondair!

--- Ruisseau

Réseau hydrographique Formations forestières sur sol ferme

E Foret Dense Humide Sempervirente à faible densité
e E Foret Secondaire Adulte à forte densité

E Foret Secondaire Jeune

Formation sur sol hydromorphe

E Foret Marécageuse Inondée Temporairement

Elpaoide: GS 1084
Km Projection: UTI Zone 235

Carte 8: Formations végétales de l'AAC 2

32
_"
En DE GESTION DE L’UFP 1 UFE Ngongo-Nzambi

Les superficies des différentes formations végétales de l'AAC 2 sont données dans le tableau
ci-dessous.

Tableau 15: Superficies des formations végétales de l'AAC 2

Forêt Dense Humide Sempervirente à forte densité (61% à

100%) FDHS/b 0,00 0,00
Forêt Dense Humide Sempervirente à faible densité (20% à

60%) FDHS/d 5632,58 89,91
Forêt Secondaire Adulte à forte densité (61% à 100%) FSA/b 331,65 5,29

Forêt Secondaire Jeune FS]J 173,47 2,77

Forêt Marécageuse Inondée Temporairement

2.3.2.3 Description des limites de l’AAC 3

L'Assiette Annuelle de coupe N°3 de l'UFP 1 est subdivisée en deux (02) tenants :

Tenant n°1 : Superficie totale 1054,8 hectares
Le point d'origine 0, confondu au point A, de coordonnées géographiques 2°31'
50.0"Sud et 11°37'16.5"Est est le point de départ du layon principal LPN orienté plein
Est jusqu'à la rivière Ngounié.
Au Sud : Depuis le point À, par le layon principal LPN, orienté plein Est sur une distance
de 11500 mètres environ, jusqu’au croisement avec la rivière Ngounié, point B, de
coordonnées géographiques 2°31'49.3"Sud et 11°43'07.1"Est.
Au Nord et à L'Est : Du point B, on suit la rivière Ngounié en aval, jusqu’au point C, de
coordonnées géographiques 2°24"13.9"Sud et 11°37'48.0"Est.
A L'Ouest : Du point C, on suit un layon plein Sud sur une distance de 2000 mètres
environ, jusqu’au point D de coordonnées géographiques 2°25'19,6"Sud et
11°37'48,1"Est.
Du point D, on suit un layon plein ouest sur une distance de 500 mètres, point E, de
coordonnées géographiques 2°25'19.6"Sud et 11°37' 31.9"Est.
Du point E, on suit un layon plein Nord sur une distance de 4000 mètres, point F, de
coordonnées géographiques 2°27"29.7"Sud et 11°37'31.9"Est.
Du point F, on suit un layon plein Est sur une distance de 1000 mètres, jusqu’à
l'intersection avec le layon secondaire LS26, point G, de coordonnées géographique
2°27"29.7"Sud et 11°38'04.5"Est.
r
& PLAN DE GESTION DE L'UFP 1 UFE Ngongo-Nzambi

Du point G, on suit un layon plein Sud sur une distance de 1000 mètres, jusqu’à
l'intersection avec le layon principal LPU’, point H, de coordonnées géographiques
2°28'02.2"Sud et 11°38'04.6"Est.

Du point H, on suit le layon LPU’, plein Ouest sur une distance de 3500 mètres, jusqu'à
l'intersection avec le layon secondaire LS33, point I, de coordonnées géographiques
2°28'02.0"Sud et 11°39'57.8"Est.

Du point L on suit un layon LS33, plein Sud sur une distance 1000 mètres environ,
jusqu'à l'intersection avec le layon principal LPT, point J, de coordonnées
géographiques 2°28"34.5"Sud et 11°39' 57.9"Est.

Du point J, on suit un layon LPT’, plein Est sur une distance de 500 mètres, jusqu’ à
l'intersection avec le layon secondaire LS34, point K, de coordonnées géographiques
2°28'34.5"Sud et 11°40'14.1"Est.

Du point K, on suit le layon LS34, plein Sud sur une distance de 2000 mètres, jusqu'à
l'intersection avec le layon LPR’, point L, de coordonnées géographiques 2°29'40.1"Sud
et 11°40'14.2"Est.

Du point L, on suit un layon LPR', plein Ouest sur une distance de 6000 mètres, jusqu’à
l'intersection avec le layon secondaire LS22, point M, de coordonnées géographiques
2°29'39.9"Sud et 11°37' 00,1"Est.

Du point M, on suit un layon LS22 plein Sud sur une distance de 2000 mètres, jusqu’à
l'intersection avec le layon principal LPP’, point N, de coordonnées géographiques
2°30'45.0"Sud et 11°37'00.2"Est.

Du point N, on suit le layon Principal LPP’, plein Est sur une distance de 500 mètres,
jusqu'à l'intersection avec le layon secondaire LS23, point O, de coordonnées
géographiques 2°30'45.0"Sud et 11°37'16.4"Est.

Du point O, on suit le layon LS23, plein Sud sur une distance de 2000 mètres, jusqu’au
point A, confondu au point d’origine O, bouclant ainsi le polygone du Lot N°1 de
l’Assiette Annuelle de coupe 2018 de l'UFE Ngongo Nzambi.

Tenant n°2 : Superficie totale 1054,8 hectares
Le point P, confondu au point d'origine O, de coordonnées géographiques 2°23'09.9"Sud
et 11°31' 20.3"Est, est le point de départ du layon Principal LPD’, orienté plein Est sur
une distance de 5600 mètres environ, reliant la rivière Ngongo Bapounous à la rivière
Ngounié au point Q.
Au Sud : Depuis le point P, par le layon LPD’, plein Est sur une distance de 5600 mètres
environ, jusqu'à la rivière Ngounié, point Q, de coordonnées géographiques
2°23'09.8"Sud et 11°34'30.5"Est.
A L'Est et Nord: Du point Q, on suit la rivière Ngounié en aval jusqu’à la confluence
avec la rivière Ngongo Bapounous, point R, de coordonnées géographiques
2°22'25.0"Sud et 11° 31'28.2"Est.
A L'Ouest : Du point R, on remonte le cours de la rivière Ngongo Bapounous, jusqu’au
point P, confondu au point d’origine O, bouclant ainsi le polygone du Lot N°2 de
l’Assiette Annuelle de Coupe 2018 de l’UFP1.

34
Ce 9 PLAN DE GESTION DE L'UFP 1 UFE Ngongo-Nzambi

Tableau 16: Coordonnées géographiques des points limites de l'AAC 3

UTM Coordonnées Géographiques
Points X Y Est Sud
X 123512 9720088 11° 36" 55,062" 2°31' 40,793"
L 135290 9720063 11° 43'15,835" 2° 31' 42,588"
M 125115 9733584 11° 37" 48,003" 2° 24' 22,108"
L' 125129 9731786 11° 37'48,326" 2°25'20,574"
K' 124595 9731808 11° 37" 31,047" 2°25'19,807"
J' 124662 9727777 11° 37' 32,880" 2° 27' 30,893"
r 125642 9727821 11° 384,565" 2°27' 29,525"
H' 125686 9726819 11° 38 5,923" 2°28'2,118"
G' 129139 9726797 11° 39'57,529" 2°28"3,125"
F' 129206 9725817 11° 39° 59,610" 2° 28" 34,997"
E' 129696 9725839 11° 40'15,453" 2° 28" 34,313"
D' 129651 9723834 11° 40'13,850" 2°29'39,491"
T 127801 9713445 11° 39'13,170" 2°35'17,118"
U 127745 9714920 11° 39'11,487" 2°34' 29,174"
V 127745 9717383 11° 39'11,695" 2°33'9,068"
W 124643 9717383 11° 37" 31,407" 2°33'8,805"

Les limites de l’AAC 3 sont présentées sur la carte 7.

35
Ce 9 PLAN DE GESTION DE L'UFP 1 UFE Ngongo-Nzambi

ASACONGO INDUSTRIES SARL.

République du Congo
Miistère de l'Economie Forestière etdu Développement Durable
UFE Ngongo-Nzambi:
Assiètte Annuelle de Coupe 2018 (AAC 2018) de l'UFP 1

676 conGosaRL

sra8000

cr28co0

o24000

123000

—— Rivière principale

--- Ruisseau

Limite AAC

Réseau routier [Limite UF P 1
— Route publique principale Formations forestières sur sol ferme

— Route forestière principale

—— Route forestière secondaire E Foret Secondaire Adulte à forte densité
--- Piste d'exploitation EH Forêt Secondaire Jeune

Réseau hydrographique 77 Foret à Marantacées

Formation sur sol hydromorphe

—— Rivière sécondaire | | Foret Marécageuse Inondée Temporairement

E Forêt Dense Humide Sempervirente à faible densité

o 5 10 Elipecie: WGE 1984

Km Projection: UT Zone 338.

Saures CEE danarsgener AA Core

TG Cenpe FRE NOrE Fev 2

Carte 9: Formations végétales de l'AAC 3

36

_
K DE GESTION DE L’UFP 1 UFE Ngongo-Nzambi

Les superficies des différentes formations végétales de l'AAC 3 sont données dans le tableau

ci-dessous.

Tableau 17: Superficies des formations végétales de l'AAC 3

Forêt Dense Humide Sempervirente à forte densité (61% à 100%) | FDHS/b 0,00 0,00
Forêt Dense Humide Sempervirente à faible densité (20% à 60%) | FDHS/d 4998,73 80,55
Forêt Secondaire Adulte à forte densité (61% à 100%) FSA/b 600,45 9,68
Forêt Secondaire Jeune FS] 437,86 7,06
Forêt à Marantacées FMA

Forêt Marécageuse Inondée Temporairement

2.3.2.4 Description des limites de l’AAC 4

L’Assiette Annuelle de Coupe N°4 de l’'UFP1 Ngongo Nzambi est délimitée ainsi qu'il
suit :

Le point d'origine 0, confondu au point A”, de coordonnées géographiques
2°35'17,11"Sud et 11°39' 13,17"Est est situé sur le petit bras d’un affluent de la rivière
Ngongo Bapounous.

Au Sud : Par un layon orienté plein Est, depuis le point A’ jusqu’à la rivière Ngongo sur
une distance de 9600 mètres environ, c’est le point J de coordonnées géographiques
2°35"17,93"Sud et 11°44'25,07"Est.

A L'Est : Par la rivière Ngongo, depuis le point J, jusqu’au point L sur la rivière Ngounié
de coordonnées géographiques 2°31'42,58"Sud et 11°43'15,83"Est, en passant la
confluence des rivières Ngounié et Ngongo, c'est le point K de coordonnées
géographiques 2°32'53,63"Sud et 11°43'50,49"Est.

Au Nord : Par un layon orienté plein Ouest, depuis la rivière Ngounié au point L, sur une
distance de 11700 mètres environ, c’est le point X de coordonnées géographiques
2°31'40,79"Sud et 11°36'55,06"Est.

A L'Ouest : Du point X, on suit vers l’aval un cours d’eau se jetant sur un affluent de la
Ngongo Bapounous au point Y de coordonnées géographiques 2°31'24,75"Sud et
11°3720,353"Est.

37

& PLAN DE GESTION DE L'UFP 1 UFE Ngongo-Nzambi

Du point Y, on suit un layon plein Est, sur une distance de 3000 mètres environ,
jusqu’au point C’ de coordonnées géographiques 2°23' 9,82"Sud et 11°34'27,15"Est.

Du point C’, on suit un layon orienté plein Sud sur une distance d'environ 2400 mètres,
jusqu’au point B’ de coordonnées géographiques 2°29'40,38"Sud et 11°36'57,01"Est.

Du point B’, on suit en aval un cours d’eau, jusqu’au point A’, point confondu au point
d'origine O, bouclant ainsi le polygone de l’Assiette Annuelle de Coupe n°4 de l’'UFP1.

Les coordonnées géographiques des points limites de l'AAC 4 sont données par le
tableau ci-dessous.

Tableau 18: Coordonnées géographiques des points limites de l'AAC 4

UTM Coordonnées Géographiques
Points x Y Est Sud
A' 127801 9713445 11° 39° 13,170" 2°35'17,118"
J 137448 9713445 11° 44'25,075" 2°35'17,936"
K 136367 9717880 11° 43" 50,493" 2° 32' 53,637"
L 135290 9720063 11°43'15,835" 2° 31' 42,588"
X 123512 9720088 11° 36' 55,062" 2° 31' 40,793"
Y 124293 9720583 11° 37' 20,353" 2° 31' 24,755"
c' 127745 9717383 11° 39° 11,695" 2° 339,068"
B' 127745 9714920 11° 39' 11,487" 2° 34' 29,174"

38
& © PLAN DE GESTION DE L'UFP 1 UFE Ngongo-Nzambi

République du Congo
Ministère de l'Economie Forestière et du Développement Durable
UFE Ngongo-Nzambi:
AS CONGO INDUSTRIES SARL Assiètte Annuelle de Coupe 2019 (AAC 2019) de l'UFP 1 TG couGO saRL

EL

EPA

° Village !iLimite AAC

Réseau routier [imite UFP 1
— Route publique principale Formations forestières sur sol ferme
— Route forestière principale EH Forêt Dense Humide Sempervirente à faible densité

—— Route forestière secondaire E Forêt Secondaire Adulte à forte densité

--- Piste d'exploitation UE Forêt Secondaire Jeune

Réseau hydrographique PA Foret à marantacées

—— Rivière principale Formation sur sol hydromorphe
—— Rivière sécondaire | | Foret Marécageuse Inondée Temporairement

. 0 3 6 Eupsoise: GS 1904
--- Ruisseau Km Projogton: UT Zone 335

Carte 10: Formations végétales de l'AAC 4

39
_
K DE GESTION DE L’UFP 1 UFE Ngongo-Nzambi

Les superficies des différentes formations végétales de l'AAC 4 sont données dans le tableau

ci-dessous.

Tableau 19: Superficies des formations végétales de l'AAC 4

Forêt Dense Humide Sempervirente à forte densité (61% à 100%)

FDHS/b

0,00

0,00

Forêt Dense Humide Sempervirente à faible densité (20% à 60%)

FDHS/d

5413,737

82,691294

Forêt Secondaire Adulte à forte densité (61% à 100%)

FSA/b

537,258

8,206264773

Forêt Secondaire Jeune

4,561225308

à Marantacées

Forêt Marécageuse Inondée Temporairement

0,314743181

4,226472733

2.3.2.5 Description des limite de l’AAC 5

L’Assiette Annuelle de Coupe N°5 de l’'UFP1 Ngongo-Nzambi est délimitée ainsi qu’il
suit :

Le point d’origine 0, confondu au point A, de coordonnées géographiques
2°38'11,48"Sud; 11°36' 14,08" Est, est situé à la confluence de la rivière Ngongo
Bapounous avec la rivière Polo.

Au Sud : Du point À, On suit un layon principal en direction de l'Est sur une distance de
5300 mètres environ jusqu'au petit bras de la rivière Polo au point B de coordonnées
géographiques 2°38'11,88" Sud et 11°39'8,30"Est.

Du point B, on suit un cours d’eau, petit bras de la rivière Polo en amont, jusqu'au point
E de coordonnées géographiques 2°37'56,94"Sud et 11°40'40,01"Est, en passant par les
points C de coordonnées géographiques 2°38'2,53"Sud et 11°39'39,73"Est, puis D de
coordonnées géographiques. 2°37'54,59"Sud et 11°39'45,59"Est.

Du point E, on suit un layon principal orienté plein Est sur une distance d'environ 1250
mètres, jusqu'au point F de coordonnées géographiques 2°37'56,82"Sud et
11°41'20,26"Est.

Du point F, on suit en aval le petit bras de la rivière Polo jusqu'au point H de
coordonnées géographiques 2°38' 12,48"Sud et 11°41'39,94"E, en passant par le point
G de coordonnées géographiques 2°38'0,47"Sud ; 11°41' 40,79"Est.

40

& PLAN DE GESTION DE L'UFP 1 UFE Ngongo-Nzambi

Du point H, on suit un layon principal orienté plein Est, d’une distance de 4200 mètres
environ, jusqu’au point I, de coordonnées géographiques 2°38'12,01"Sud et 11°43'
56,55”Est.

A L'Est : Depuis le point I, on suit le cours d’un affluent de la rivière Ngongo en aval,
jusqu’au point J, de coordonnées géographiques 2°35'17,93"Sud et 11°44'25,07"Est.

Au Nord: Par un layon orienté plein Ouest, depuis le point J, jusqu’à un cours d’eau,
petit bras d’un affluent de la rivière Ngongo Bapounous sur une distance de 9600
mètres environ, c'est le point A’ de coordonnées géographiques 2°35'17,11"Sud et
11°39' 13,17"Est.

Du point A’, on suit en amont le petit bras du cours d’eau, affluent de la rivière Ngongo
Bapounous, jusqu’au point B’ de coordonnées géographiques 2°29'40,38"Sud et
11936'57,01"Est.

Du point B’, on suit un layon orienté plein Nord, sur une distance de 2400 mètres
environ, jusqu'au point C de coordonnées géographiques 2°23'9,82"Sud et
11°34'27,15"Est.

Du point C’, on suit un layon orienté plein Ouest sur une distance de 3000 mètres,
jusqu’au point Y de coordonnées géographiques 2°33' 8,80"Sud et 11°37'31,40"Est.

A l'Est : Depuis le point Y, on suit un affluent de la rivière Ngongo Bapounous, Jusqu'à la
confluence au point Z, de coordonnées géographiques 2°35'34,32"Sud et
11°35'5,65"Est.

Du point Z, on remonte la rivière Ngongo Bapounous, jusqu’au point A, confondu au
point d’origine O, bouclant ainsi le polygone de l’Assiette Annuelle de Coupe AACS5 de
L'UFP1.

Les coordonnées géographiques des points limites de l'AACS sont détaillées dans le
tableau ci-dessous :

Tableau 20: Coordonnées géographiques des points limites de l'ACC 5

UTM Coordonnées Géographiques
Points X Y Est Sud
A' 127801 9713445 11° 39° 13,170" 2935" 17,118"
B 127665 9708070 11°39"8,300" 2° 38" 11,882"
(a 128636 9708360 11° 39' 39,734" 2° 38'2,532"
D 128817 9708605 11° 39" 45,597" 2°37' 54,598"
E 130500 9708537 11° 40' 40,010" 2° 37' 56,940"
F 131745 9708544 11° 41° 20,260" 2° 37" 56,820"
G 132380 9708433 11° 41" 40,790" 2° 38' 0,475"
H 132355 9708064 11° 41" 39,942" 2° 38" 12,488"
I 136580 9708089 11° 43" 56,558" 2° 38" 12,016"
J 137448 9713445 11° 44' 25,075" 2935" 17,936"
A' 127801 9713445 11° 39° 13,170" 2935" 17,118"
B' 127745 9714920 11° 39° 11,487" 2° 34" 29,174"
C' 127745 9717383 11° 39" 11,695" 2° 33' 9,068"
Y 124293 9720583 11° 37' 20,353" 2°31' 24,755"
Z 124291 9721985 11° 37' 20,407" 2° 30" 39,155"

41
& PLAN DE GESTION DE L'UFP 1 UFE Ngongo-Nzambi

République du Congo
Mhistère de l'Economie Forestière et au Développement Durabie

UFE Ngongo-Nzambi:
ASIA CONGO INDUSTRIES SARL | Assiètte Annuelle de Coupe 2020 (AAC 2020) de l'UFP 1 GTG CONGO SARL

/

so

gro

+ Village Formations forestières sur sol ferme
— Route publique principale E Forêt Dense Humide Sempervirente à faible densité
— Route forestière principale E Forêt Secondaire Adulte à forte densité
—— Route forestière secondaire E Forêt Secondaire Adulte à faible densité

Piste d'exploitation HE Forêt Secondaire Jeune

Limite AAC P7 Foret à Marantacées
[imite UFP 1 Formation sur sol hydromorphe
—— Rivière principale | | Foret Marécageuse Inondée Temporairement
—— Rivière sécondaire Espace non forestier
E Série de protection E Culture abandonnée en régénération

SL, Série de développement communautaire

0 3,5 7 Elipsoise: GS 1984

Projection. UT Zone 935.

km

Sourres. Celle cAnéragen en ASIA Corne ETS Gorge Forte Nare Fevrier 2017

Carte 11 : Formations végétales de l'AAC 5

42
K DE GESTION DE L’UFP 1 UFE Ngongo-Nzambi

Les superficies des différentes formations végétales de l'AAC 5 sont données dans le tableau
ci-dessous.

Tableau 21: Superficies des formations végétales de l'AAC5

Forêt Dense Humide Sempervirente à forte densité (61% à
100%) FDHS/b 3715,48 56,49
Forêt Dense Humide Sempervirente à faible densité (20% à
60%) FDHS/d 356,89 5,43
Forêt Secondaire Adulte à forte densité (61% à 100%) FSA/b 1217,70 18,51
Forêt Secondaire Jeune FS]J 202,39 3,08

Forêt

Forêt

à Marantacées FMA 597,83 9,09

Marécageuse Inondée Temporairement

2.3.3 Règles de l'exploitation des Assiettes Annuelles de Coupe (AAC)

2.3.3.1 Inventaire d'exploitation

L'inventaire d'exploitation est un inventaire en plein (100 %) de tous les arbres
exploitables et doit être réalisé au plus tard au cours de l’année précédant l'exploitation
au sein de l’Assiette Annuelle de Coupe. L'inventaire d'exploitation doit ainsi déboucher
sur une cartographie précise (à 50 m) permettant la localisation :

- la position précise de chaque arbre exploitable sur une carte ;

- la position des arbres à protéger (tiges d'avenir, arbres patrimoniaux et
semenciers) ;

- la délimitation des zones sensibles à préserver (sources d’eau, marécages
inondés en permanence, étangs, zones de forte pente, berges des cours des eaux
majeurs « de plus de 10 m de large », etc.) et une bande tampon de 50 m sera réservée
dans ces zones particulièrement au niveau des berges des cours d’eau.

Il s’agit d’une opération primordiale car elle permet de collecter toutes les données
dendrométriques, biologiques, topographiques et hydrographiques nécessaires à la
préparation et à la planification de l'ensemble des opérations d'exploitation

43

r
& PLAN DE GESTION DE L'UFP 1 UFE Ngongo-Nzambi

(construction des routes, abattage, débardage), de façon à réduire les dégâts
occasionnés et augmenter leur efficacité.

La numérotation des arbres exploitables permet en outre d'assurer une traçabilité des
bois à partir du positionnement précis de la souche en forêt.

2.3.3.2 Préparation de l’Assiette Annuelle de Coupe

Toutes les informations d'inventaire d'exploitation doivent être saisies sur un système
d'informations géographiques, afin d'alimenter une base de données informatisée de
gestion de l’exploitation.
Ces données sont traitées en intégrant les grandes règles de protection, avec
notamment :
-__ la création des zones tampon autour des sites sensibles ;
- le respect du prélèvement maximal (2,5 pieds ou 45 m3 par ha) en excluant
certains arbres de la coupe ;
- le tracé du réseau routier qui doit tenir compte de la localisation de la ressource
et éviter les zones sensibles.
Pour chaque essence, les volumes exploitables sont calculés à partir des tarifs de
cubages élaborés pour l'aménagement de l'UFE.

2.3.3.3 Ouverture des assiettes de coupe

Les Assiettes Annuelles de Coupe (AAC) sont ouvertes sur deux ans : une fois ouverte,
une AAC peut être mise en exploitation pendant deux années consécutives ;
l'exploitation de deux AAC peut être simultanée ; l’ouverture de la troisième AAC
entraîne la fermeture de la première.

2.3.3.4 Prélèvements au sein des assiettes de coupe

° Exploitation des essences aménagées

Au sein des Assiettes Annuelles de Coupe, l'exploitant peut prélever toute la possibilité
en essences objectifs et de promotions, dans la limite des règles d'exploitation à impact
réduit, notamment les règles de prélèvement maximum.

Dans la pratique, le volume exploitable annuellement est déterminé par la superficie et
la richesse de l’AAC. Une fois l’AAC définie, toute la ressource peut être valorisée tant
que l’on ne dépasse pas le plafond de prélèvement maximum.

° _ Exploitation des essences non aménagées

Toute exploitation commerciale d’une essence non aménagée nécessitera la constitution
d’un dossier soumis à l’administration forestière et un accord préalable de celle-ci.

Le dossier de demande adressée à l'administration forestière devra comporter une
analyse de la répartition géographique de l'essence et de sa structure diamétrique
(potentiel de régénération et de reconstitution) et préciser le potentiel ligneux de
l'essence selon les règles de gestion durable.

Cependant, dans le cadre de la recherche de la diversification de l'exploitation par la
promotion d’essences nouvelles, la coupe d'échantillons d’essences non aménagées est

44
r
& PLAN DE GESTION DE L'UFP 1 UFE Ngongo-Nzambi

autorisée pour permettre de procéder à des essais techniques et commerciaux, dans la
limite de 250 m3 (en volume brut) par essence et par an, sans dépasser 1% de la
ressource inventoriée de l'essence considérée sur l'UFE.

2.3.3.5 Suivi des produits d'exploitation

° Bases de données
Toutes les étapes des différentes activités liées à l'exploitation et à la commercialisation
des produits seront gérées sur un ensemble de bases de données.

Ces bases de données faciliteront la gestion globale des activités de l'exploitation
(contrôle, indicateurs techniques, commerciaux et financiers) et permettront un suivi
simultané des prévisions des inventaires et des volumes réellement exploités et
commercialisés.

° _ Suivi de la chaîne de production
Les données sur les produits exploités et commercialisés seront gérées par un ensemble
de bases de données.
Un système de suivi de la chaîne de production (système de « traçabilité ») doit être mis
en place et doit permettre de retrouver l’origine exacte (la parcelle) de chaque grume
exploitée.

2.34 Règles d'exploitation à impact réduit (EFIR)

Les règles d'Exploitation Forestière visent à diminuer l'impact de l'exploitation
forestière sur l’environnement et à améliorer son efficacité, tout en tenant compte de la
rentabilité économique de l'exploitation.

2.3.4.1 Extraction des bois

2.3.4.1.1 Limitation du prélèvement

Les prélèvements par l'exploitation sont limités à 2,5 tiges par hectare ou ne doivent pas
dépasser 45 m3 de volume fût par hectare. Autrement dit, le nombre d'arbres
exploitables est limités à 2,5 tiges par hectare si le volume prélevé dépasse 45 m3 /ha
(volume fût). Il est possible de prélever plus de 2,5 tiges / ha si le volume fût ne dépasse
pas 45 m° de volume fût par hectare. Cette règle est appliquée à l'échelle des unités de
gestion, c’est à dire de parcelles généralement de 25 hectares (demi-parcelles).

Ainsi, pour une parcelle de 25 hectares, le prélèvement maximum autorisé est de 62
tiges mais ce nombre peut être augmenté si le volume fût exploité ne dépasse pas 1125
mé.

2.3.4.1.2 Protection des milieux et sites sensibles

Aucun engin ne pénètrera dans certaines zones considérées comme très sensibles. Les
zones concernées sont :

- zones à valeur culturelle ou religieuse, sites sacrés, identifiés lors des inventaires
d'exploitation ou au cours de travaux de cartographie participative réalisés en
concertation avec les populations locales préalablement au début des travaux
d'exploitation. Une zone tampon de 50 mètres minimum, sans exploitation, devra alors
être établie;

45
r
& PLAN DE GESTION DE L'UFP 1 UFE Ngongo-Nzambi

- série de conservation (cf. carte 3).

Aucun engin de débardage ne pénètrera dans certaines zones considérées comme
sensibles, mais leur franchissement par des routes y sera possible. Les zones
concernées sont les suivantes :

- zones humides : bordures des cours d’eau permanents, des grands marigots, des
étangs et baïs et des marécages ;
- zones à très forte pente (plus de 45 %) ou ravines ;
- zones de forts affleurements rocheux ;
- zones identifiées d'importance particulière pour la faune (comme certaines
clairières) ;
- savanes.
Les clairières inondées, salines, baïs ou yanga, bénéficieront de mesures spécifiques.
Tous les arbres risquant de tomber dans ces zones ou dont l'extraction nécessiterait la
pénétration d'engins dans ces zones seront laissés sur pied. Il est aussi envisageable,
pour renforcer la protection de ces zones sensibles, d'instaurer une zone tampon de 300
m, dans laquelle aucune route ou piste de débardage ne sera ouverte. Les cours d’eau et
les autres types de clairières (baïs mineurs et éyangas) seront identifiés et localisés lors
de l'inventaire d'exploitation et présentés dans le plan annuel d'exploitation.

2.3.4.1.3 Planification et construction des routes

La planification du réseau routier devra être réalisée de sorte à minimiser l'impact sur
le système hydrologique (marécages, hydrographie, topographie) et sur les zones
sensibles.

Les routes secondaires sont tracées après inventaire d'exploitation en fonction de la
densité d'arbres exploitables et de la distance optimale de débardage.

La largeur des routes sera minimale, tout en tenant compte de la nécessité d’un
ensoleillement pour assurer un bon assèchement de la route après la pluie. La surface
totale affectée par les routes peut être limitée par la réduction de la largeur totale de la
route (emprise totale) et par une réduction de la déforestation par le bulldozer. Ainsi,
l’ensoleillement se fera au maximum par l'abattage des arbres à la scie à chaîne, de
façon à réduire l’utilisation du tracteur à chenilles. Cet abattage sera limité aux arbres
projetant de l’ombre sur la bande de roulement aux heures chaudes de la journée, en
respectant les limitations maximales indiquées dans la loi (33 m maximum sur les
routes principales).

Les traversées de cours d’eau se font préférentiellement par des ponts, et de manière à
ne pas surélever le niveau d'écoulement de l’eau ou occasionner une inondation de la
forêt en amont du franchissement. L'utilisation de digues et remblais est à limiter aux
grands marécages. Ils seront obligatoirement entrecoupés régulièrement de ponts ou
buses permettant à l’eau de s’écouler.

Les routes permanentes et leurs bas-côtés seront régulièrement entretenus de manière
à garantir la sécurité de la circulation et un bon ensoleillement.

D'une manière générale, les pratiques EFIR concernant la planification et la réalisation
du réseau routier et des ouvrages de franchissement des cours d'eau seront :

-__ Planifiés un tracé routier respectant les zones protégées et évitant autant que
possible les zones sensibles, les zones de forte pente, et les arbres patrimoniaux ;

46
r
& PLAN DE GESTION DE L'UFP 1 UFE Ngongo-Nzambi

-  Favorisés l'emplacement de la route sur les crêtes en terrain facile ou
moyennement accidenté afin de faciliter le drainage et le débardage vers le haut ;

-__ Préférés l'emploi de la pelle hydraulique sur chenilles à celui du tracteur à
chenilles pour le terrassement des routes en profil déblai-remblai, afin de
réduire le volume du déblai et le risque d'érosion et d'éboulement ;

-__ Évités de déverser de la terre dans les cours d'eau ;

-_ Limités autant que possible la largeur de l'ensoleillement d'une route en fonction
de sa catégorie, son exposition et du type de sol formant la plate-forme ;

-__ Maintenus des ponts de canopée et ouvrir les andains latéraux de terrassement à
intervalles réguliers, afin de permettre le passage de certaines espèces de singes
et du gibier ;

-__ Construits et maintenus des structures de drainage appropriées pour collecter et
évacuer l'eau tout en évitant la dégradation des couches constitutives de la
chaussée, l'érosion des talus et l'apport de sédiments aux cours d'eau ;

-  Évités les perturbations de la végétation des rives des cours d'eau, des zones
tampon, des berges et du lit de la rivière, lors des travaux de construction ;

- Les parties prenantes (populations locales, ONG de conservation, administration
locale.) seront consultées lors de la planification des routes principales
d'exploitation.

2.3.4.1.4 Abattage contrôlé - tronçonnage

L'abattage contrôlé permet:

-__ d'augmenter au maximum la sécurité de l’équipe d’abattage ;
-__ d'obtenir un taux de récupération plus élevé (enlever les contreforts, éviter par
un meilleur abattage les casses et roulures) ;
- de diminuer autant que possible les dégâts au peuplement restant.
L'abattage se fera en conformité avec les règles d’abattage contrôlé. Une formation de
base sur les pratiques d’abattage contrôlé sera dispensée, et suivi d'évaluations et de
remises à niveau régulières, si nécessaire.
Les techniques de tronçonnage doivent être maîtrisées afin de limiter les pertes de bois.
Les règles de sécurité à appliquer sont :
- le port des équipements de protection (casque avec visière et protection
auditive, chaussures, gants) ;
- l'interdiction de rester à proximité de l’abatteur en action ;
- la signalisation des abattages en bordure de route.

2.3.4.1.5 Débusquage - débardage

Le débusquage se fera avec le souci d’occasionner le moins de dégâts possibles au
peuplement résiduel.

47
"4
& PLAN DE GESTION DE L'UFP 1 UFE Ngongo-Nzambi

Le réseau de débardage fera l’objet d’une planification au cours de la phase de pistage,
avec notamment pour objectif de limiter l'érosion, de préserver le réseau
hydrographique et de protéger les arbres du peuplement résiduel.

Une attention particulière doit être portée au débardage et au débusquage en cas de
fortes pluies sur des sols mouillés, pour éviter une dégradation excessive du sol
(création d’ornières, compaction du sol, érosion).

Les règles de sécurité à appliquer sont l'interdiction de rester à proximité des
débusqueurs et débardeurs en action, ainsi que le port de gants, de chaussures de
sécurité et d’un casque de protection pour les élingueurs (ou les aides).

Les préconisations suivantes peuvent être formulées :

- Les pistes de débardage seront ouvertes de façon à ce que leur pente ne dépasse
pas 45 %. Sur les pistes en forte pente, des mesures spéciales seront prises pour
limiter l'érosion (scarification du sol, etc.) ;

- Les layons de pistage doivent toujours être suivis, et les déviations inutiles et
raccourcis évités. Toutes les pistes ouvertes doivent être justifiées. Il est
recommandé de limiter la longueur des pistes de débardage à environ 1 500
mètres ;

- Les débusqueurs et débardeurs ne doivent pas pénétrer à l’intérieur des zones
sensibles ou dans les zones tampons (marigots, étangs, baïs, zone à forte pente,
ravines, zone d’affleurements rocheux, marécages) ;

- La traversée d’un cours d’eau se fera le plus possible perpendiculairement à
celui-ci, en évitant l'ouverture de pistes parallèles à celui-ci. En cas de besoin, des
buses seront construites, puis détruites après le passage de l'exploitation ;

- Les débardeurs et débusqueurs éviteront de blesser les arbres situés en bordure
des pistes de débardage, en particulier ceux marqués lors du pistage ;

- Les engins circuleront autant que possible pelles relevées, en évitant de laisser
trainer des longueurs de câbles inutiles lors de leurs déplacements en forêt.

2.3.4.1.6 Parc à bois

L'emplacement des parcs à grumes sera optimisé en fonction des besoins de capacité de
stockage, de la topographie (pente), de l’hydrographie locale (présence de cours d’eau),
du type de sol (préférentiellement dans les sols sableux) et de la densité de gros arbres.
Leur emprise au sol sera minimisée. Ils seront créés de manière à assurer un bon
drainage et à limiter les phénomènes d’érosion (légère pente, ouverture à distance
suffisante des cours d’eau).

2.3.4.1.7 Campements

La construction éventuelle de nouveaux campements sera précédée d’une analyse

intégrant notamment les objectifs suivants :

- réduire l'impact sur le peuplement forestier (superficie occupée par le

campement) ;

- éviter toute pollution des cours d’eau environnants et limiter l'érosion et la
sédimentation ;

48
r
& PLAN DE GESTION DE L'UFP 1 UFE Ngongo-Nzambi

- réduire les trajets à effectuer par les véhicules (réduction des consommations
d'hydrocarbures) ;

- limiter l'impact sur la faune, en évitant autant que possible les zones importantes
pour les grands mammifères ;

- limiter les usages concurrentiels de produits forestiers entre les résidents des
campements et les populations locales.

2.3.4.1.8 Formation

La société doit disposer d’un plan de formation professionnelle pour ses employés,
notamment les formations nécessaires pour l’application des mesures d'aménagement.
Le personnel doit être sensibilisé à la gestion forestière durable. Cette sensibilisation
sera notamment axée sur les actions suivantes :

- la sensibilisation des agents à l'embauche ;

- l'édition de documents et la diffusion d'émissions internes TV ou radio sur
l'aménagement forestier durable et l'engagement de la ASIA CONGO INDUSTRIES vers la
certification forestière ;

- l'édition de fiches techniques pour les postes de travail à fort impact
environnemental ou social.

2.3.4.2 Programme de gestion de la faune

Les mesures de gestion de la faune se résument en deux points :
- la conception et la mise en exécution du plan de zonage de chasse ;
- l'application de la législation et de la réglementation en matière de chasse.

2.3.4.2.1 Zonage de chasse

Trois types de zones de chasse seront à distinguer :

- les zones de chasse villageoise et des sites forestiers, utilisées par les
communautés locales, autochtones et les résidents allochtones ;

- les zones cynégétiques, utilisées par les communautés autochtones ou par la
chasse safari ;

- les zones interdites à la chasse.

Le plan de sondage sera élaboré en collaboration avec toutes les parties prenantes.
Pour l’ensemble des zones de chasse, les principales règles de gestion sont les suivantes:

. L'exportation de viande de brousse hors d’une zone de chasse est interdite ;
. Le contrôle des zones est effectué par les écogardes ;
. Les communautés autochtones peuvent exercer la chasse traditionnelle de

subsistance, dans les limites prévues par la loi, sur l’ensemble de l'UFE, à
l'exception des zones interdites à la chasse ;

. Toute chasse est interdite à moins de 500 mètres des baïs d'importance majeure;

. Toute activité de chasse et de transport de viande de brousse par les agents ou
les sous-traitants de la société ASIA CONGO INDUSTRIES est strictement
interdite.

49
& PLAN DE GESTION DE L'UFP 1 UFE Ngongo-Nzambi

Tableau 22: Principales règles de gestion de la faune dans les différentes zones de
chasse de l’'UFE Ngongo-Nzambi

Type de zones Acteurs Règles Contrôle
Villageois et peuple | Chasse de | Information sur les
indigène subsistance des | pénétrations dans
communautés leurs territoires
villageoises et | Contrôle par le comité

peuples indigènes

de chasse
villageoise et
écogardes

les

Habitants des sites
industriels et
peuples indigènes

Chasse de
subsistance de
l’ensemble des

Mesures de protection
pour limiter l’extension
d'un front de chasse :

communautés contrôle périphérique
Zones de chasse par les
villageoise écogardes
Comité de chasse | Chasse de | Accès contrôlé
ASIA CONGO | subsistance Suivi de la durabilité des
INDUSTRIES contrôlée pour les | prélèvements
employés ASIA | Information sur les
CONGO pénétrations dans
INDUSTRIES les zones par les
Nombres de | comités de chasse
chasses, de Contrôle strict par les
chasseurs et de | écogardes
munitions
réduits
Opérateur safari Chasse sportive | Contrôle par les
avec quotas de | écogardes
prélèvements
2 oëti Peuples indigènes | Chasse Information sur les
ones cynégétiques ue PURE
traditionnelle de pénétrations dans
subsistance des les territoires
communautés semi | Contrôle par les
nomades écogardes
Zones interdites Chasse interdite Contrôle selon

à la chasse

l'isolement de la zone
et l'importance de la
menace

2.3.4.2.2 Règles de circulation et de transport

Les principales règles de gestion sont les suivantes :

Le transport d'armes, de munitions et de viande de brousse dans tout véhicule motorisé
circulant dans l'UFE, sauf dans le cadre de l’activité de l’'USLAB et de la chasse contrôlée,
est strictement interdit.

50

r
& PLAN DE GESTION DE L'UFP 1 UFE Ngongo-Nzambi

Les véhicules, les passagers et leurs bagages sont fouillés aux différents postes,
fixes ou mobiles de contrôle des écogardes.
Les axes stratégiques de circulation sont contrôlés par des barrières fixes.
. Les routes forestières non utilisées seront systématiquement fermées à la
circulation.
La circulation de nuit est interdite, sauf autorisation spéciale. Les heures de
circulations autorisées sont fixées par notes de service de la direction ASIA
CONGO INDUSTRIES.

2.3.4.2.3 Surveillance de la chasse et lutte anti-braconnage

Une unité de surveillance et de lutte anti-braconnage (USLAB), composée d'au moins 7
écogardes et 01 chef de patrouilles, contrôle l’UFE Ngongo-Nzambi.

e La gestion de l’USLAB est confiée par le MEFDD à la société ASIA CONGO
INDUSTRIES ;

«+ Les écogardes seront recrutés parmi la population locale. Les écogardes doivent
suivre une formation initiale adaptée à leurs responsabilités et fonctions, et une
formation de recyclage annuelle ;

* Les activités de contrôle et de lutte anti-braconnage sont définies dans un plan
d'actions trimestriel élaboré et suivi par les responsables de l’USLAB ;

+ Une analyse de l’activité réalisée pour réduire les menaces identifiées doit être
effectuée tous les trois mois.

2.3.4.3 Gestion des déchets

Des mesures spécifiques doivent être prises pour prévenir la pollution de
l’environnement par des produits chimiques.

La gestion des déchets les plus nocifs (filtres à huile et à gasoil, batteries, produits de
traitement des grumes, huiles usagées, etc.) doit faire l’objet d’une procédure spécifique
telle que précisée à l’article 55 de la Loi n° 003/91 sur la protection de l’environnement.
Pour prévenir la pollution des sols, des eaux de surfaces et des eaux souterraines, les
mesures environnementales préconisées consistent à :

- aménager des aires de rétention pour le stockage des hydrocarbures et
l'entretien des véhicules et engins ;

- récupérer les huiles usagées ;

- récupérer les filtres à huile dans des récipients étanches ;

- prendre des précautions lors du traitement du bois pour que les produits ne se
déversent pas au sol ;

- inclure une clause de récupération dans le contrat d'approvisionnement liant
l’entreprise au fournisseur pour le traitement ou le recyclage des huiles ;

- détourner les eaux des fossés de drainage vers une fosse de décantation, ou à
défaut vers une zone de végétation située à une distance minimale de 60 m;

- préférer l’utilisation de produits moins polluants lorsque cela est possible ;

- stocker les produits chimiques en fonction de leurs interactions potentielles,
dans des locaux aménagés à cet effet.

51
& PLAN DE GESTION DE L'UFP 1 UFE Ngongo-Nzambi

3. MESURES DE GESTION ENVIRONNEMENTALE

3.1 Série de production

Durant la période de validité du présent plan quinquennal, la société Taman-Industries
mettra l’accent sur la formation de ses ouvriers aux techniques d'exploitation à faible
impact. Les principaux thèmes concerneront :

- l'amélioration de la prospection en vue d’une meilleure appréciation des tiges à
exploiter (position, qualité) et d’une plus grande précision dans le positionnement
sur carte de la ressource et des obstacles ;

- la planification et la construction des routes de manière à avoir un réseau routier
aisant le compromis entre le coût et l'efficacité, en d’autres termes l’optimisation
du réseau routier en tenant compte des normes en vigueur en République du
Congo ;

- l'abattage contrôlé pour avoir moins de dégâts sur la végétation résiduelle et éviter
d’altérer la grume tout en assurant une plus grande sécurité des abatteurs et du
matériel ;

- le débardage avec pour but de causer peu de dommages à la végétation résiduelle et
de ne pas oublier les bois abattus ;

- le façonnage (éboutage, tronçonnage) pour valoriser la grume au maximum, etc.

3.2 Série de protection

Les écosystèmes fragiles ont été relevés dans le plan d'aménagement de l’UFE
Ngongo-Nzambi. Il s’agit essentiellement des zones humides (forets inondées en
permanence, les marécages) et les zones savanicoles.

Ces zones nécessitent d’être préserver en mettant l’accent sur l'interdiction formelle
de ne pas faire entrer des engins sur ces sites. Par ailleurs, bien que non soustraite de la
série de production, une attention toute particulière sera faite sur les rivières. A cet effet, le
long des rivières principales, une zone tampon de 30 mètres de part et d’autres sera exclue
de la superficie productive.

Dans le cadre de la protection contre l'érosion, Elle ne sera pas matérialisée sur le
terrain mais l’exploitation sera planifiée de manière à y éviter tout abattage d'arbres et
pénétration d'engins de débardage. De plus, la planification sous SIG et sur le terrain du
tracé des routes et des pistes de débardage mais aussi de l'implantation des parcs, se fera
de façon à éviter la proximité des rivières et les zones de fortes pentes.

Les franchissements des cours d’eau se feront de manière à limiter le déversement de
terre dans le lit de ceux-ci.

3.3. Série de développement communautaire

Les mesures environnementales au niveau de cette série tiendront compte des futurs
empiètements agricoles. En effet, partout à travers le monde les surfaces forestières font

52
& PLAN DE GESTION DE L'UFP 1 UFE Ngongo-Nzambi

face à un empiètement, ce en raison de la fertilité des sols et donc les populations riveraines
au niveau de l’UFE Ngongo-Nzambi auront toujours tendance à pénétrer dans la série de
production.

Pour toutes ces raisons, des techniques d’agroforesterie seront envisagées ceci afin
d’accroitre les rendements des spéculations, de stabiliser lesdites populations dans la série
de développement communautaire et surtout aussi de limiter les défrichements et contrôler
ainsi l’utilisation des terres.

La création du Conseil de concertation devra sans aucun doute solutionner tous les
aspects de problèmes liés aux mesures environnementales dans la série de développement
communautaire. Le Ministère en charge des forêts devra à cet effet diligenter la signature
d’un arrêté portant institution, organisation et fonctionnement du Conseil de concertation
de la série de développement communautaire de l’UFE Ngongo-Nzambi.

Par ailleurs, pour atténuer l'impact du déboisement ayant prévalu à l'installation de
la base vie et aussi pour lutter contre l’érosion du sol des plants seront préparés et plantés
dans et autour de la base vie.

En outre, pour lutter contre l’infiltration des populations dans la série de production, il
sera créé autour de la base vie une zone agro forestière pour les ouvriers.

3.4. Série de recherche

Il est à noter que plusieurs activités seront menées dans la série de recherche
comme par exemple :

- l'ouverture ou le rafraichissement des layons (transects) par les layonneurs ;

- l'implantation des dispositifs de recherche pour certains usages ;

- la collecte des échantillons botaniques ;

- la réalisation des études relatives à la connaissance de l’écosystème de la zone ;
etc.

Dans ce contexte, un protocole précisant l'observation des mesures
environnementales dans la série de recherche sera défini par la Cellule d'aménagement.

4.  MEUSRES DE GESTION DE LA FAUNE

4.1 Mise en place d’un système de gestion participative et définition de
zones de chasse autorisée dans la concession

Les riverains des villages situés dans la concession conservent certains droits d'usage
coutumiers sur leur territoire, dont la chasse à des fins de subsistance.

" Zone 1 - Chasse autorisée : série de production

Des droits traditionnels de chasse sont reconnus aux populations rurales pour satisfaire
leurs besoins individuels et communautaires, dans les limites de cette zone qui est
ouverte à la chasse traditionnelle (pour les espèces non protégées).

53
r
& PLAN DE GESTION DE L'UFP 1 UFE Ngongo-Nzambi

La chasse est également autorisée pour les employés (pour l’autoconsommation),
pendant leur temps libre et dans le respect de la règlementation en matière de chasse,
après concertation avec les villageois.

Une zone de chasse coutumière devra être définie pour chaque village. Cette
délimitation sera affinée en concertation avec les populations locales, au moment de
l'élaboration des Plans Annuels d'Exploitation. Des réunions et des visites de terrain
seront organisées avec des représentants de chaque village (au minimum une séance
par village) afin de cartographier les limites des zones revendiquées. Un agent des Eaux
et Forêts sera associé aux échanges organisés. Ces réunions seront aussi l’occasion pour
la société d'informer et sensibiliser les villageois sur les mesures de gestion de la faune
au sein de la concession.

Si la chasse est permise aux employés au sein de la concession, une zone de chasse
pourra être définie, idéalement située immédiatement autour du camp. Elle ne devra
pas être située à une distance de plus de 5 km de l'emplacement du camp, ni être
superposée à la série de conservation ou à une zone tampon d'un parc national. La
chasse pourra uniquement être effectuée à pied (sans l'aide de véhicules de la société)
et en dehors des heures de travail. Les limites de la zone devront être inscrites sur une
carte affichée à l'attention des travailleurs et matérialisées par des panneaux en forêt.

" Zone 2 - Chasse partiellement interdite : série de protection

Dans la série de protection, la chasse est strictement réglementée : seule la chasse
coutumière de subsistance est autorisée (pour les espèces non protégées).

" Zone 3 - Chasse interdite : série de conservation

Dans la série de conservation, la chasse est totalement interdite sur toute la durée
d'application du Plan d'Aménagement.

4.2 Révision du règlement interne à la société

Le règlement intérieur de l’entreprise sera modifié, en concertation avec les syndicats,
de façon à y inclure notamment :

- l'interdiction du transport d'armes, pièces détachées d'armes, des munitions, de
viande de brousse et de chasseurs dans les véhicules de la société ;

- la définition des règles en matière de chasse applicables aux agents de la société ;
- les sanctions liées au non-respect des mesures concernant la gestion de la faune
sauvage inscrites dans le règlement intérieur.

Les mesures d'interdiction seront portées à la connaissance de l’ensemble du personnel
dès leur contrat d'embauche, et seront rappelées par voie d'affichage. Le respect du
règlement intérieur nécessite la mise en place des mesures de contrôle (fouille régulière
des véhicules).

Le respect du règlement intérieur concernant le transport d'armes et de viande de
brousse sera aussi imposé aux transporteurs indépendants.

4.3 Appui à la mise en place de l'USLAB

La société ASIA CONGO INDUSTRIES respecte la politique forestière du Congo basée sur
la gestion durable des forêts dont la conservation des écosystèmes forestiers et

54
r
& PLAN DE GESTION DE L'UFP 1 UFE Ngongo-Nzambi

notamment de la faune à la mise en place l’'USLAB Tala Tala et Ngongo-Nzambi. Cette
unité a pour mission de préserver la biodiversité en luttant contre le braconnage dans
les deux concessions en général et particulièrement dans l’UFE Ngongo-Nzambi.

44 Contrôles aux points d'entrées de la concession

Conformément à la règlementation en vigueur, l'accès à pied sera autorisé, à l'intérieur
de la zone d'usage traditionnel ou coutumier.

La société ASIA CONGO INDUSTRIES appuiera financièrement l’USLAB et facilitera ses
actions sur l’ensemble de l’UFE, notamment pour la création de barrières permanentes
gardées sur les routes d’accès à la concession, au niveau desquelles seront effectués des
contrôles réguliers des véhicules et des personnes.

4.5 Fermeture des routes après exploitation de l’AAC

L'accès aux routes temporaires de chaque Assiette Annuelle de Coupe (AAC) sera fermé
définitivement après que l'administration forestière l'ait inspectée et ait acceptée la
fermeture de l’AAC. Les ponts temporaires et les drains seront retirés. Au niveau des
accès à l’AAC, un fossé sera creusé ou, à défaut, un tronc permanent et/ou une barrière
en terre positionnée.

4.6 Approvisionnement alternatif en viande

Pour limiter la pression de chasse dans la concession et alimenter le personnel en
protéines animales, un économat destiné aux salariés de la société sera mis en place. La
société veillera à ce que :

- il y ait une certaine variété dans les types et les prix de la viande offerte ;

- l'approvisionnement soit continu, afin d'éviter toute rupture de stock ;

- la chaîne du froid soit assurée pendant la livraison et lors du stockage sur le

- la viande soit vendue à prix coûtant ;
- les activités d'élevage soient promues et développées aux communautés
locales situées à l’intérieur et en périphérie de l’'UFE.

5 ORIENTATIONS INDUSTRIELLES
5.1. Conditions nécessaires pour le développement industriel

Le développement industriel de l'outil de transformation de Cabosse, qui s'inscrit dans
un plan de développement de l’ensemble des industries de la ASIA CONGO INDUSTRIES,
répondra aux critères suivants :

e Valorisation du maximum d'essences et de volume dans le respect des règles de
l'aménagement, en fonction des critères économiques de rentabilité ;

e Recherche du maximum de valeur ajoutée sur les produits commercialisés, en
tenant compte des contraintes qui surenchérissent les coûts, telles que
l'éloignement du port, le marché intérieur très faible, etc. ;

° Recherche de la valorisation de tous les sous-produits de l'export, soit en section
plus faible à l'export, soit sur le marché local ;

+ _ Marchéinternational favorable.

55
r
& PLAN DE GESTION DE L'UFP 1 UFE Ngongo-Nzambi

Il faut savoir que les flux du marché de bois et des produits dérivés de bois peuvent
changer en fonction :

- De l’évolution du marché international :

- De la disponibilité et la demande en bois tropical à travers la planète ;

- Du développement du marché de bois tropical sur le continent africain ;

- De la gestion écologique, économique et sociale du massif forestier.

5.2 Orientations sur le court et le moyen terme

Les investissements envisagés pour les prochaines années concernent notamment :

- l'amélioration de la qualité des sciages et de leur précision en améliorant les
machines ou en les remplaçant par des plus performantes. Le sciage du bois dur
comme l’Azobé sera entamée et atteindra plus de 600 m3 par mois;

- l'augmentation de la capacité du matériel de deuxième et troisième
transformation sera plus poussée du bois tenant compte de la qualité du produit
final. Il sera destiné au marché domestique et externe;

- l'amélioration du rendement matière en accroissant la récupération des produits
pour l'export ;

- la récupération et la capitalisation des déchets de bois et mise en place d’une
nouvelle unité de transformation;

- le comité de gestion des déchets sera créés et les fonds seront destinés au
développement socio-économique des localités riveraines de l’'UFE Ngongo-
Nzambi ;

- la diminution des risques pour le personnel et l'allègement des efforts physiques
requis. La transformation des sciages produits à Cabosse devra être plus poussée
; les études, notamment technologiques et commerciales, montreront quel type
de produit est le plus rentable.

6. MESURES DE GESTION DU VOLET SOCIO-ECONOMIQUE

Les études socio-économiques réalisées dans et autour de l’UFE Ngongo-Nzambi
ont permis d'apporter un ensemble de propositions visant la mise en évidence des
questions sociales. Le plan de gestion concerne les aspects sociaux du plan
d'aménagement et a pour principal objectif de présenter les mesures sociales qui seront
développées par l'entreprise. A cet effet, tel que prévu par le plan d'aménagement de
V'UFE Ngongo-Nzambi, deux types de mesures sociales seront développés :

+ Les mesures du volet « social interne », c’est-à-dire propres à la base-vie ;
e Les mesures du volet «social externe», c’est-à-dire adressées aux
populations villageoises riveraines.

La mise en œuvre du Plan de Gestion Sociale propre à la base vie de ASIA CONGO
INDUSTRIES repose essentiellement sur la constitution d'un dispositif de concertation
entre les employés et la direction générale de ACI. La mise en œuvre du Plan de Gestion
Sociale externe par contre repose sur la constitution d'un dispositif de concertation sur
deux niveaux à savoir :

56
r
& PLAN DE GESTION DE L'UFP 1 UFE Ngongo-Nzambi

+ la plate-forme de concertation (Administration forestière, collectivités
locales et population riveraine) ;
° les réunions de concertations locales.

Toutes ces mesures sociales sont contenues dans le plan d'aménagement de l’UFE
Ngongo-Nzambi.

7. MISE EN ŒUVRE, SUIVI ET EVALUATION DU PLAN DE GESTION

7.1. Rôles et tâches des acteurs dans la mise en œuvre de l'aménagement

Les différentes responsabilités et tâches des acteurs dans la mise en œuvre de
l'aménagement sont définies en détail dans le plan d'aménagement de l’'UFE Ngongo-
Nzambi.

Bien que la principale responsabilité relève de la cellule d'aménagement, la synthèse
des tâches est :

- De suivre et contrôler de l'exécution du plan de gestion: évaluation de
l'application, de l'efficacité et de la pertinence de toutes les mesures prévues ;

- De préparer des rapports d'activités, des rapports techniques et rapports
annuels sur l’exécution du plan d'aménagement ;

- De suivre et de contrôler de l'application des plans (volet production
forestière): comparaison des possibilités prévisionnelles avec des récoltes
réelle, adaptation des coefficients de prélèvement et de commercialisation et
autres études relatives à la vérification ;

- De préparer les programmes d’exécution du plan d'aménagement et du plan de
gestion ;

-__ De préparer des plans de gestion des UFP, des plans annuels d'exploitation (PAE)
au niveau des AAC ;

-__ De cartographier des activités d'exploitation et d'aménagement par le SIG ;

- De veiller en matière technique de la gestion durable du massif forestier.

7.2. Contrôle de la mise en œuvre des documents de gestion (équipe
d'aménagement, mesures de gestion, etc.)

Le contrôle permanent de l'application des mesures d'aménagement sera assuré par la
Cellule d'Aménagement ASIA CONGO INDUSTRIES et un agent contrôleur (article 60 de
la loi N° 16-2000 du 20 novembre 2000, portant code forestier: Lorsqu'une unité
d'aménagement appartient à une collectivité locale ou territoriale ou fait l'objet d'une
convention d'aménagement et de transformation, la personne gestionnaire de cette unité
désigne un responsable de l'exécution du Plan d'Aménagement et l'administration des
eaux et forêts nomme un agent contrôleur).

Les contrôles portent sur les volets suivant le Plan d'Aménagement et le Plan de
Gestion :

- Application des mesures EFIR par le service d'exploitation ;

57
r
& PLAN DE GESTION DE L'UFP 1 UFE Ngongo-Nzambi

-__ Cartographie et traçabilité des produits forestiers ;

- Conformité avec la planification de l'exploitation forestière prévue par le Plan
d'Aménagement ;

- Mise en œuvre des mesures de gestion de la faune, particulièrement la
responsabilité de la société ASIA CONGO INDUSTRIES.

- Mise en œuvre sociales, particulièrement la responsabilité de la société ASIA
CONGO INDUSTRIES.

7.3. Plan annuel d'exploitation

Conformément à la réglementation, (article 72 du décret 2002-437), un Plan Annuel
d'Exploitation (PAE), basé sur les résultats d'inventaires d'exploitation doit être transmis à
l'administration forestière chaque fin d'année pour la demande d'autorisation de coupe
annuelle de l'année suivante.

Ce PAE permet de préciser les règles de gestion à l'échelle de l'Assiette Annuelle de Coupe et
de suivre annuellement les travaux de mise en œuvre des mesures d'aménagement de la série
de production.

7.4. Audits

La société ASIA CONGO INDUSTRIES pourra réaliser des audits en interne ou en faisant
appel à des organismes externes (comme dans le cadre d’une démarche de certification,
par exemple). Ces audits et/ou contrôles internes pourraient être effectués chaque
année afin d'évaluer régulièrement l'application du Plan d'Aménagement. Ces audits
devront au minimum être effectués tous les 5 ans, à la fermeture de chaque Unité
Forestière de Production.

En outre, un comité de suivi sera créé afin d'évaluer tous les cinq ans la mise en œuvre
du Plan d'Aménagement. Ce comité pourra regrouper l'administration forestière, ASIA
CONGO INDUSTRIES, des représentants de la préfecture, des collectivités locales, des
populations locales et autres parties prenantes (ONG, etc.).

7.5. Bilans d'exploitation

Ce bilan portera notamment sur les points suivants :
e La comparaison des volumes estimés par l'inventaire d'aménagement par
rapport aux volumes réellement exploités sur l’'UFP 1;
Les résultats des programmes de recherche et de suivi ;
Les mesures d'exploitation à impact réduit relative à l'extraction des bois ;
Les mesures de gestion et de conservation de la faune ;
L'exécution des programmes sociaux ;
Les investissements industriels ;
Le coût de la mise en œuvre du plan d'aménagement (cellule aménagement,
programme de recherche, de protection de la faune, programmes sociaux).

7.6. Suivi post-exploitation (dégâts, qualité de l'exploitation, etc.)

Un contrôle post-exploitation sera régulièrement effectué pour s'assurer du respect des
procédures d'exploitation (construction des routes, d’abattage, des ponts, tronçonnage

58
& PLAN DE GESTION DE L'UFP 1 UFE Ngongo-Nzambi

et débardage) et vérifier l'efficacité des équipes de terrain. Ceci permettra également de
mettre en évidence d'éventuels besoins en formation.

Puis l’analyse des dégâts de l'exploitation (abattage et débardage) sera en fonction du
nombre de tiges et du volume prélevés.

Les points de contrôle du suivi post-exploitation :
- Aspects environnementaux

e Sources de pollution;

e espects des arbres d'avenir;

° _Respects des espèces protégées ;

° _ Respects des zones tampons.

- Sécurité

e _ Port des tenues de travail;

° Utilisation des outils adéquats.

- Aspects sociaux

0 espects des sites sacrés ;
° Zones tampons autour des villages.

- Aspects techniques

° _ Respects des consignes d’abattage ;

+ __Respects des consignes de tronçonnage ;

° _ Respects de la planification des réseaux des pistes.

8. CHRONOGRAMME DES ACTIVITES

Activités 2017 | 2018 | 2019 | 2020 | 2021 | Acteurs
Consulter la DDEFS sur les modalités | x DEFS, ASIA
pratiques d'autorisation de coupe de la CONGO
possibilité en essences aménagées NDUSTRIES
Inventaire d'exploitation x x x x x ASIA CONGO
NDUSTRIES
Ouverture des limites x x x x x ASIA CONGO
NDUSTRIES,
MEFDD
Faire approuver la demande de coupe | x x x x x ASIA CONGO
annuelle par le MEFDD NDUSTRIES,
MEFDD
Application de la procédure x x x x x ASIA CONGO
d'identification des sites sacrés NDUSTRIES,
populations
locales
Appliquer et contrôler les procédures EFIR
La construction des routes x x x x x ASIA CONGO
NDUSTRIES

59

& PLAN DE GESTION DE L'UFP 1 UFE Ngongo-Nzambi

L'abattage x x x x x ASIA CONGO
NDUSTRIES
Le débardage x x x x x ASIA CONGO
NDUSTRIES
Le débusquage /débardage x x x x x ASIA CONGO
NDUSTRIES
Informer régulièrement des différents acteurs
Les règles d'usage des séries | x x x x x ASIA CONGO
d'aménagement NDUSTRIES,
USLAB
Les règles de gestion des zones de |x x x x x ASIA CONGO
chasse NDUSTRIES,
USLAB
Signaler et matérialiser les limites des | x x x x x ASIA CONGO
zones de chasses avec les populations NDUSTRIES,
locales USLAB
Signaler et matérialiser les limites des | x x x x x ASIA CONGO
SDC avec les populations locales NDUSTRIES,
USLAB
Mener les campagnes d’information et | x x x x x MEFDD, ASIA
d'éducation pour les agents de ASIA CONGO
CONGO INDUSTRIES et les populations NDUSTRIES,
locales sur la législation en matière USLAB
faunique
Cibler et créer les barrières | x x x x x MEFDD, ASIA
permanentes à l'entrée des zones CONGO
potentiellement perméables par le NDUSTRIES,
braconnage USLAB
Contrôler les limites des différentes | x x x x x MEFDD, ASIA
séries d'aménagement et les éventuelles CONGO
activités illégales NDUSTRIES,
USLAB
Contrôler le respect des consignes de | x x x x x ASIA CONGO
sécurités par les agents de terrain NDUSTRIES

60

"4
& PLAN DE GESTION DE L'UFP 1 UFE Ngongo-Nzambi

CONCLUSION

Ce document technique est le premier plan de gestion quinquennal de l'Unité Forestière
de Production UFP 1 de l'UFE Ngongo-Nzambi. Il est élaboré après la validation du plan
d'aménagement de l’'UFE Ngongo-Nzambi. Il fixe ainsi des prescriptions d'aménagement
pour les différentes subdivisions (Assiettes Annuelles de Coupes) de l'unité forestière
de production dès janvier 2017. A cet effet, ce plan de gestion quinquennal de l’'UFP 1
est conçu pour assurer à moyen terme la mise en œuvre du plan d'aménagement de
V'UFE Ngongo-Nzambi dont la rotation est de 25 ans. La période relative à l'exploitation
de l’'UFP 1 est de 2016 à 2021, soit 5 années d'exploitation.

Il décrit les activités relatives à la mise en œuvre du plan d'aménagement de l’'UFE
Ngongo-Nzambi. L'exploitation responsable du bois d'œuvre, le volet socio-économique
sans oublier les grandes orientations industrielles de la société ASIA CONGO
INDUSTRIES. Les volumes bruts annuels des différentes AAC sont à peu près constants
en essences objectif et leur superficie variable selon le potentiel du massif forestier. Il
est donc évident de déduire que la méthode d'aménagement utilisée pour la
détermination des possibilités des AAC de l’'UFP 1 est la méthode par volume ou la
méthode par contenu.

61
r
& PLAN DE GESTION DE L'UFP 1 UFE Ngongo-Nzambi

Bibliographie
CIB, Août 2008, Plan de Gestion de l'Unité Forestière de Production N°1 de l'UFE
Pokola, République du Congo 47p.

IFO, novembre 2011, Plan de Gestion de l'Unité Forestière de Production N°2 de l'UFE
Ngombé 66p.

Loi N° 37 - 2008 du 28 novembre 2008 sur la faune et les aires protégées.

MINISTERE DE L'ECONOMIE FORESTIERE ET DE L'ENVIRONNEMENT. 2005.-
Normes nationales d'inventaire d'aménagement des ressources forestières en
République du Congo. Brazzaville, 70p

ASIA CONGO INDUSTRIES - GTGC- MEFDD, Août 2015, Plan d'Aménagement de l’'UFE
Ngongo-Nzambi, République du Congo 257p.

62
